


Execution Version

--------------------------------------------------------------------------------







Black Hills Power, Inc.


$85,000,000




First Mortgage Bonds, 4.43% Series AG due October 20, 2044


______________


Bond Purchase Agreement


_____________




Dated as of June 30, 2014







--------------------------------------------------------------------------------







--------------------------------------------------------------------------------














--------------------------------------------------------------------------------








 
Table of Contents
 
 
 
 
 
(Not a part of the Agreement)
 
 
 
 
Section
Heading
Page
 
 
 
Section 1.
Authorization of Bonds
1
 
 
 
Section 2.
Sale and Purchase of Bonds
1
Section 2.1.
Sale and Purchase of Bonds
1
Section 2.2.
Security for the Bonds
1
 
 
 
Section 3.
Closing
2
 
 
 
Section 4.
Conditions to Closing
3
Section 4.1.
Representations and Warranties
3
Section 4.2.
Direction of Indenture Trustee
3
Section 4.3.
Documents Required by Indenture; Basis for Authentication
3
Section 4.4.
Performance; No Default
3
Section 4.5.
Compliance Certificates
4
Section 4.6.
Opinions of Counsel
4
Section 4.7.
Purchase Permitted by Applicable Law, Etc.
4
Section 4.8.
Regulatory Approval
4
Section 4.9.
Filing and Recording
5
Section 4.10.
Consent of Holders of Other Securities
5
Section 4.11.
[Intentionally Omitted]
5
Section 4.12.
Payment of Special Counsel Fees.
5
Section 4.13.
Private Placement Number
5
Section 4.14.
Changes in Corporate Structure
5
Section 4.15.
Funding Instructions
5
Section 4.16.
Proceedings and Documents
5
 
 
 
Section 5.
Representations and Warranties of the Company
6
Section 5.1.
Organization; Power and Authority
6
Section 5.2.
Authorization, Etc.
6
Section 5.3.
Disclosure
6
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
7
Section 5.5.
Financial Statements; Material Liabilities
7
Section 5.6.
Compliance with Laws, Other Instruments, Etc
7
Section 5.7.
Governmental Authorization, Etc.
7
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
8
Section 5.9.
Taxes
8
Section 5.10.
Title to Property; Leases
8
Section 5.11.
Licenses, Permits, Etc
8
Section 5.12.
Compliance with ERISA
9




--------------------------------------------------------------------------------








Section 5.13.
Private Offering by the Company
10
Section 5.14.
Use of Proceeds; Margin Regulations
10
Section 5.15.
Existing Indebtedness; Future Liens
10
Section 5.16.
Foreign Assets Control Regulations, Etc.
11
Section 5.17.
Status under Certain Statutes
12
Section 5.18.
Bonds to Rank Pari Passu
12
Section 5.19.
Lien Recordation
13
Section 5.20.
Environmental Matters
13
 
 
 
Section 6.
Representations of the Purchasers
13
Section 6.1.
Purchase for Investment
13
Section 6.2.
Source of Funds
14
 
 
 
Section 7.
Information as to the Company
16
Section 7.1.
Financial and Business Information
16
Section 7.2.
Officer’s Certificate
18
Section 7.3.
Visitation
19
 
 
 
Section 8.
[Intentionally Omitted]
20
 
 
 
Section 9.
Payments on Bonds
20
 
 
 
Section 10.
Expenses, Etc.
20
Section 10.1.
Transaction Expenses
20
Section 10.2.
Survival
21
 
 
 
Section 11.
Survival of Representations and Warranties; Entire Agreement
21
 
 
 
Section 12.
Amendment and Waiver
21
Section 12.1.
Requirements
21
Section 12.2.
Solicitation of Holders of Bonds
21
Section 12.3.
Binding Effect, Etc.
22
Section 12.4.
Bonds Held by Company, Etc.
22
 
 
 
Section 13.
Notices
23
 
 
 
Section 14.
Reproduction of Documents
23
 
 
 
Section 15.
Confidential Information
24
 
 
 
Section 16.
Substitution of Purchaser
25
 
 
 
Section 17.
Miscellaneous
25
Section 17.1.
Successors and Assigns
25
Section 17.2.
Payments Due on Non-Business Days
25




--------------------------------------------------------------------------------








Section 17.3.
Accounting Terms
25
Section 17.4.
Severability
26
Section 17.5.
Construction, Etc
26
Section 17.6.
Counterparts
26
Section 17.7.
Governing Law
26
Section 17.8.
Jurisdiction and Process; Waiver of Jury Trial
26
 
 
 
Signature
 
28




--------------------------------------------------------------------------------






Schedule A
-
Information Relating To Purchasers
 
 
 
Schedule B
-
Defined Terms
 
 
 
Schedule 5.3
-
Disclosure Documents
 
 
 
Schedule 5.5
-
Financial Statements
 
 
 
Schedule 5.15
-
Existing Indebtedness
 
 
 
Exhibit 2.2
-
Form of Third Supplemental Indenture
 
 
 
Exhibit 4.6(a)
-
Form of Opinions of Counsel for the Company
 
 
 
Exhibit 4.6(b)
-
Form of Opinion of Special Counsel for the Purchasers
 
 
 




--------------------------------------------------------------------------------








Black Hills Power, Inc.
625 Ninth Street
Rapid City, South Dakota 57701
First Mortgage Bonds, 4.43% Series AG due October 20, 2044
Dated as of June 30, 2014
To each of the Purchasers listed in the attached
Schedule A who is a signatory hereto:
Ladies and Gentlemen:
Black Hills Power, Inc. (formerly known as Black Hills Corporation), a
corporation organized and existing under the laws of the State of South Dakota
(the “Company”), agrees with each of the Purchasers whose names appear at the
end hereof (each, a “Purchaser” and collectively, the “Purchasers”) as follows:
Section 1.
Authorization of Bonds.

The Company will authorize the issue and sale of $85,000,000 aggregate principal
amount of its First Mortgage Bonds, 4.43% Series AG due October 20, 2044 (the
“Bonds”). Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.
Section 2.
Sale and Purchase of Bonds.

Section 2.1.    Sale and Purchase of Bonds. Subject to the terms and conditions
of this Agreement, the Company will issue and sell to you and you will purchase
from the Company, at the Closing provided for in Section 3, Bonds in the
principal amount specified opposite your name in Schedule A at the purchase
price of 100% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations, and no Purchaser shall have any
liability to any Person for the performance or nonperformance by any other
Purchaser hereunder.
Section 2.2.    Security for the Bonds. The Bonds will be issued under and will
be entitled to the benefit of and secured by that certain Restated and Amended
Indenture of Mortgage and Deed of Trust dated as of September 1, 1999 (the
“Restated Indenture”) between the Company and JPMorgan Chase Bank, N.A.
(formerly known as The Chase Manhattan Bank), as Trustee (the successor of which
is The Bank of New York Mellon and such successor being referred to herein as,
the “Indenture Trustee”), as amended by that First Supplemental Indenture dated
as of August 13, 2002 (the “First Supplemental Indenture”) and as further
amended by a Second Supplemental Indenture dated as of October 27, 2009 (the
“Second Supplemental Indenture”), and as to be further supplemented and amended
by a Third Supplemental Indenture to be dated as of October 1, 2014 (the “Third
Supplemental Indenture”), which will be substantially in the form attached
hereto as Exhibit 2.2. The Restated Indenture, as supplemented by the Third
Supplemental Indenture, is hereinafter referred to as the “Indenture.” The Bonds
will be substantially in the form set forth in the Third Supplemental Indenture
and will be dated the date of issuance thereof, will be in the amount of
$100,000 or a multiple of $1,000



--------------------------------------------------------------------------------




in excess thereof, will bear interest on the unpaid principal amount thereof
from the date of the Bonds at the rate of 4.43% per annum, payable semiannually
on the twentieth day of each April and October in each year, commencing on
April 20, 2015, until the principal amount thereof becomes due and payable, and
will bear interest on overdue principal (including any optional prepayment of
principal) and Make‑Whole Amount, if any, and (to the extent legally
enforceable) on any overdue installment of interest at the Overdue Rate, whether
by acceleration or otherwise, until paid, and will be expressed to mature on
October 20, 2044. Interest on the Bonds will be computed on the basis of a
360‑day year consisting of twelve 30‑day months.
The Indenture creates and will create a first mortgage Lien on and a first
security interest in the property and property rights of the Company described
therein as being subjected to the Lien thereof (subject to Permitted
Encumbrances as therein defined), except such property and property rights as
may have been released from the Lien thereof in accordance with the terms
thereof.
Section 3.
Closing.

The execution of this Agreement shall occur on June 30, 2014 (the “Execution
Date”). The sale and purchase of the Bonds to be purchased by each Purchaser
shall occur at the offices of Chapman and Cutler LLP, Chicago, Illinois at
10:00 A.M. Chicago time, at a closing (the “Closing”) on October 1, 2014 or on
such other Business Day thereafter on or prior to October 8, 2014 as may be
agreed upon by the Company and the Purchasers. At the Closing the Company will
deliver to each Purchaser the Bonds to be purchased by it in the form of a
single Bond (or such greater number of Bonds in denominations of at least
$100,000 as may be requested by such Purchaser) dated the date of the Closing
and registered in each Purchaser’s name (or in the name of such Purchaser’s
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer for the account of the Company to Account No. XXXXXXXXXX at Black Hills
Power, Inc. at Wells Fargo Bank, ABA No. XXXXXXXXX, ref: XXX XXX XXXX,
BNF: Black Hills Power, Inc., Attention: Corporate Treasury. If at the Closing
the Company shall fail to tender such Bonds as provided above in this Section 3,
or any of the conditions specified in Section 4 shall not have been fulfilled to
the satisfaction of a Purchaser, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.






--------------------------------------------------------------------------------




Section 4.
Conditions to Closing.

Each Purchaser’s obligation to purchase and pay for the Bonds to be sold to such
Purchaser at the Closing is subject to the fulfillment to its satisfaction,
prior to or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct as of the Execution
Date and at the time of the Closing; provided that with respect to the Closing,
the Company shall be permitted to make additions and deletions to Schedules 5.3,
5.5 and/or 5.15 after the Execution Date but prior to the Closing, so long as
(a) the Company shall have provided an updated copy of the relevant Schedule(s)
and, in the case of a change to Schedule 5.3, the updated or additional
Disclosure Documents, to such Purchaser not less than 5 Business Days prior to
the Closing and (b)(i) in the case of Schedules 5.3 and 5.5, any such additions
or deletions (including the aforementioned updated or additional Disclosure
Documents, if any) are in all respects reasonably satisfactory to such Purchaser
as a condition to the Closing and (ii) in the case of Schedule 5.15, immediately
before and after giving effect to the issue and sale of the Bonds at the
Closing, the Company shall be in compliance with this Agreement and the
Indenture, including without limitation, Article Two of the Indenture.
Section 4.2.    Direction of Indenture Trustee. The Purchasers shall receive
confirmation from the Company, in form and substance reasonably satisfactory to
such Purchasers and their special counsel, that the Indenture Trustee has been
directed to make payments becoming due on any Bond in accordance with the terms
of Section 9 hereof.
Section 4.3.    Documents Required by Indenture; Basis for Authentication. The
Company shall have furnished to the Indenture Trustee the resolutions,
certificates and other instruments and cash, if any, required to be delivered
prior to or upon the issuance of the Bonds pursuant to the provisions of the
Indenture. The Company shall have requested the Indenture Trustee to and the
Indenture Trustee shall have authenticated the Bonds pursuant to Article Two of
the Indenture. The Company shall be able to comply with all other conditions
with respect to the authentication of the Bonds imposed by the Indenture.
Section 4.4.    Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement or the
Indenture required to be performed or complied with by it prior to or at the
Closing. From the Execution Date until the Closing, and both before and after
giving effect to the issue and sale of the Bonds (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing including, without limitation, any
Default or Event of Default under Article III of the Third Supplemental
Indenture as if the Bonds had been issued and outstanding from and after the
Execution Date.






--------------------------------------------------------------------------------




Section 4.5.    Compliance Certificates.
(a)    Officer’s Certificates. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of such Closing, certifying
that the conditions specified in Sections 4.1, 4.3, 4.4 and 4.14 have been
fulfilled.
(b)    Secretary’s Certificates. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Bonds, this Agreement and the Indenture.
Section 4.6.    Opinions of Counsel. Each Purchaser shall have received opinions
in form and substance satisfactory to it, dated the date of such Closing
(a) from (i) Faegre Baker Daniels LLP, counsel for the Company (ii) Dray,
Dyekman, Reed & Healey, P.C., special counsel for the Company, and (iii) Steven
J. Helmers, General Counsel of the Company, covering the matters set forth in
Exhibit 4.6(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser and its special counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinions
to such Purchaser), and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.6(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.
Section 4.7.    Purchase Permitted by Applicable Law, Etc. On the date of the
Closing your purchase of Bonds shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by a Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable it to determine whether such purchase is so
permitted.
Section 4.8.    Regulatory Approval. Prior to the Closing, such Purchaser and
its special counsel shall have received evidence, including, without limitation,
an opinion of counsel, in form and substance satisfactory to such Purchaser and
its special counsel, demonstrating that all approvals and authorizations of the
South Dakota Public Utilities Commission under South Dakota Statutes, Title 49
Chapter 34A, which are required to be obtained in connection with the issuance
of the Bonds and the execution and delivery by the Company of, and the
performance by the Company of its obligations under, this Agreement, the Bonds
and the Indenture have been duly obtained, validly issued and are in full force
and effect and final, and all periods for appeal and rehearing by third parties
have expired and all conditions contained in such approvals and authorizations
which are to be fulfilled on or prior to the issuance of the Bonds have been
fulfilled.






--------------------------------------------------------------------------------




Section 4.9.    Filing and Recording. The Indenture, as supplemented by the
Third Supplemental Indenture (and/or financing statements or similar notices
thereof if and to the extent permitted or required by applicable law) shall have
been recorded or filed for record in such public offices as are necessary in
order to perfect the Liens and security interests granted or conveyed thereby
and all actions shall have been taken to ensure that the Holders of the Bonds
shall share on an equal and ratable basis with all other Holders of First
Mortgage Bonds issued and outstanding under the Indenture in the proceeds of any
enforcement of rights and remedies thereunder.
Section 4.10.    Consent of Holders of Other Securities. On or prior to the date
of the Closing, any consents or approvals required to be obtained from any
holder or holders of any outstanding Security of the Company and any amendments
of agreements pursuant to which any Securities may have been issued which shall
be necessary to permit the consummation of the transactions contemplated hereby
shall have been obtained and all such consents or amendments shall be
satisfactory in form and substance to such Purchaser and its special counsel.
Section 4.11.    [Intentionally Omitted].
Section 4.12.    Payment of Special Counsel Fees. Without limiting the
provisions of Section 10.1, the Company shall have paid on or before the
Execution Date and on or before the date of the Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.6 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the Execution Date and such Closing,
respectively.
Section 4.13.    Private Placement. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for the Bonds.
Section 4.14.    Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.
Section 4.15.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (a) the name and address of the
transferee bank, (b) such transferee bank’sABA number and (c) the account name
and number into which the purchase price for the Bonds is to be deposited.
Section 4.16.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel in their respective reasonable
discretion, and such Purchaser and its special counsel shall have received all
such counterpart originals or certified or other copies of such documents such
Purchaser or such special counsel may reasonably request.






--------------------------------------------------------------------------------




Section 5.
Representations and Warranties of the Company.

The Company represents and warrants to each Purchaser that:
Section 5.1.    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and, where legally applicable, in good standing
under the laws of its jurisdiction of incorporation, and is duly qualified as a
foreign corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement, the Bonds and
the Indenture, and to perform the provisions hereof and thereof.
Section 5.2.    Authorization, Etc. This Agreement and the Restated Indenture
have been, and the Bonds and the Third Supplemental Indenture will be prior to
the Closing, duly authorized by all necessary corporate action on the part of
the Company, and this Agreement and the Indenture constitute, and upon execution
and delivery thereof each Bond will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. The Company, through its agents, J.P. Morgan and
Mitsubishi UFJ Securities (USA), Inc., has delivered to each Purchaser a copy of
the Confidential Private Placement Memorandum dated June 2014 (the
“Memorandum”), relating to the transactions contemplated hereby. The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Company. This Agreement, the Memorandum, the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Company in connection with the transactions contemplated hereby
and listed on Schedule 5.3 and the financial statements listed in Schedule 5.5,
in each case, delivered to the Purchasers prior to June 25, 2014 (this
Agreement, the Memorandum and such documents, certificates or other writings and
such financial statements being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made;
provided that, with respect to projected and pro forma financial information
contained in the Disclosure Documents, the Company represents only that such
information was prepared in good faith based on estimates and assumptions
believed by the Company to be reasonable at the time made, it being recognized
by the Purchasers that such projections as to future events are not to be viewed
as facts and that actual results during the period or periods covered by any
such projections may differ from projected results. Except as disclosed in the
Disclosure Documents, since December 31, 2013, there has been no change in the
financial condition, operations, business or properties of the Company except
changes that individually or in the aggregate would not reasonably be expected
to have a Material Adverse Effect.






--------------------------------------------------------------------------------




Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. The Company has no Subsidiaries as of the Execution Date and will
have no Subsidiaries after giving effect to the issuance of the Bonds on the
date of Closing.
Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
listed on Schedule 5.5. All of said financial statements (including in each case
the related schedules and notes) fairly present in all material respects the
financial position of the Company as of the respective dates specified in such
financial statements and the results of its operations and, with respect to all
year-end financial statements, the cash flows, in each case for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to the absence of
footnotes and to normal year‑end adjustments). The Company does not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement, the Bonds and the
Indenture will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Company (other than the Lien of the Indenture) under, any other
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by‑laws, or any other agreement or instrument to which the
Company is bound or by which the Company or any of its properties may be bound
or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or (c) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company.
Section 5.7.    Governmental Authorization, Etc. Assuming the accuracy of the
representations of the Purchasers set forth herein, no consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement, the Bonds or the Indenture, except for (a) the
filings described in Section 5.19 and (b) authorization by the South Dakota
Public Utilities Commission under South Dakota Statutes, Title 49 Chapter 34A,
which authorization has been obtained and is in full force and effect and final
and all periods for appeal and rehearing by third parties have expired and all
conditions contained in such authorization which are to be fulfilled on or prior
to the date of issuance of Bonds have been fulfilled.






--------------------------------------------------------------------------------




Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
property of the Company in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
(b)    The Company is not in default under any term of any agreement or
instrument to which it is a party or by which it is bound, or any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
nor is it in violation of any applicable law, ordinance, rule or regulation
(including without limitation Environmental Laws or the USA PATRIOT Act or any
of the other laws and regulations that are referred to in Section 5.16) of any
Governmental Authority, which default or violation, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
Section 5.9.    Taxes. The Company has filed all tax returns that are required
to have been filed in any jurisdiction, and has paid all taxes shown to be due
and payable on such returns and all other taxes and assessments, to the extent
such taxes and assessments have become due and payable and before they have
become delinquent, except for any taxes and assessments (a) the amount of which
is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company has established
adequate reserves in accordance with GAAP. The Company knows of no basis for any
other tax or assessment that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The charges, accruals and
reserves on the books of the Company in respect of federal, state or other taxes
for all fiscal periods are adequate. The federal income tax liabilities of the
Company have been finally determined (whether by reason of completedaudits or
the statute of limitations having run) for all fiscal years up to and including
the fiscal year ended December 31, 2006.
Section 5.10.    Title to Property; Leases. (a) The Company has good and
sufficient title to its properties that individually or in the aggregate are
Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
the Indenture. All leases that individually or in the aggregate are Material are
valid and subsisting and are in full force and effect in all material respects.
(b)    Without limiting the foregoing, the Company has not since the date of its
acquisition of the real property described in recitals or granting clauses, as
the case may be, of the Indenture, entered into any mortgage, deed of trust or
like Lien instrument other than the Indenture and other than Liens described in
clauses (1) through (5) of the definition of Permitted Encumbrances contained in
the Indenture and Liens otherwise permitted by the Indenture.
Section 5.11.    Licenses, Permits, Etc. (a) The Company owns or possesses all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names, or rights thereto, that
individually or in the aggregate are Material, without known conflict with the
rights of others.






--------------------------------------------------------------------------------




(b)    To the best knowledge of the Company, no product or service of the
Company infringes in any Material respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.
(c)    To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company with respect to any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used by the Company.
Section 5.12.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Company or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to Section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or Section 4068 of ERISA, or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not, individually or in the
aggregate, be Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans of the Company (other than Multiemployer Plans), determined as of the end
of such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan as of such determination date allocable to such benefit liabilities by
more than the amount disclosed in Note 8 of the Company’s financial statements
for the year ended December 31, 2013. The term “benefit liabilities” has the
meaning specified in Section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in Sections 3(26) and 3(27) of ERISA,
respectively.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    The expected post‑retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification
Topic 715‑60, without regard to liabilities attributable to continuation
coverage mandated by Section 4980B of the Code) of the Company is properly
accounted for in accordance with GAAP in Note 8 of the Company’s financial
statements for the year ended December 31, 2013.






--------------------------------------------------------------------------------




(e)    The execution and delivery of this Agreement and the Indenture
(including, without limitation, the Third Supplemental Indenture) and the
issuance, sale and delivery of the Bonds hereunder will not involve any
transaction that is subject to the prohibitions of Section 406 of ERISA or in
connection with which a tax could be imposed pursuant to
Section 4975(c)(1)(A)‑(D) of the Code. The representation by the Company to each
Purchaser in the first sentence of this Section 5.12(e) is made in reliance upon
and subject to the accuracy of such Purchaser’s representation in Section 6.2 as
to the sources of the funds used to pay the purchase price of the Bonds to be
purchased by such Purchaser.
Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Bonds, or any similar Securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any Person other than the Purchasers and
not more than twenty‑five (25) other Institutional Accredited Investors, each of
which has been offered the Bonds at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Bonds to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky law of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Bonds as set forth on page 18 of the Memorandum. No
part of the proceeds from the sale of the Bonds hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 1% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 1% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens. (a) Schedule 5.15 sets
forth a complete and correct list of all outstanding Indebtedness of the Company
as of the Execution Date (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and Guaranty
thereof, if any). The Company is not in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company and no event or condition exists with respect to any
Indebtedness of the Company that would permit (or that with notice or the lapse
of time, or both, would permit) one or more Persons to cause such Indebtedness
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.
    






--------------------------------------------------------------------------------




(b)    The Company has not agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not permitted by
Section 9.04 of the Restated Indenture.
(c)    The Company is not a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company, any
agreement relating thereto or any other agreement (including, but not limited
to, its charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Company,
except as specifically indicated in Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.
(b)    No part of the proceeds from the sale of the Bonds hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.
(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti‑Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti‑Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti‑Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti‑Money Laundering
Laws. The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in






--------------------------------------------------------------------------------




compliance with all applicable current and future Anti‑Money Laundering Laws and
U.S. Economic Sanctions.
(d)    (1) Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti‑corruption related activity
under any applicable law or regulation in a U.S. or any non‑U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti‑Corruption Laws”), (ii)
to the Company’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non‑U.S. Governmental Authority for possible
violation of Anti‑Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti‑Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;
(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would reasonably be expected to cause
any holder of Bonds to be in violation of any law or regulation applicable to
such holder; and
(3)    No part of the proceeds from the sale of the Bonds hereunder will be used
by the Company for any improper payments, including bribes, to any Governmental
Official or commercial counterparty in order to obtain, retain or direct
business or obtain any improper advantage in contravention of Anti-Corruption
Laws. The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti‑Corruption Laws.
Section 5.17.    Status under Certain Statutes. The Company is not an
“investment company” registered or required to be registered or subject to
regulation under the Investment Company Act of 1940, as amended or the ICC
Termination Act of 1995, as amended. The issuance of the Bonds is exempt from
regulation under Section 204 of the Federal Power Act, as amended.
Section 5.18.    Bonds to Rank Pari Passu. The Bonds will be upon issuance
direct and secured obligations of the Company ranking pari passu as against the
assets of the Company with all other present and future First Mortgage Bonds of
the Company issued and outstanding under the Indenture.






--------------------------------------------------------------------------------




Section 5.19.    Lien Recordation. The Indenture, as supplemented by the Third
Supplemental Indenture (or financing statements or similar notices thereof to
the extent permitted or required by applicable law), has been or will be before
Closing filed for record or recorded in all public offices wherein such filing
or recordation is necessary to perfect the Liens and security interest granted
thereby in the collateral therein described as against creditors of and
purchasers from the Company, and the Indenture creates a valid and perfected
first Lien and security interest in the collateral described therein effective
as against creditors of and purchasers from the Company, subject only to
encumbrances expressly permitted by the terms of the Indenture.
Section 5.20.    Environmental Matters. (a) The Company has no knowledge of any
claim and has not received any notice of any claim, and no proceeding has been
instituted raising any claim against the Company or any of its real properties
now or formerly owned, leased or operated by it or other assets of the Company,
alleging any damage to the environment or violation of any Environmental Laws,
except, in each case, such as would not reasonably be expected to result in a
Material Adverse Effect.
(b)    The Company has no knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by it or to other assets of
the Company or their use, except, in each case, such as would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.
(c)    The Company has not stored any Hazardous Materials on real properties now
or formerly owned, leased or operated by it or disposed of any Hazardous
Materials in a manner contrary to any Environmental Laws, in each case in any
manner that would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
(d)    All buildings on all real properties now owned, leased or operated by the
Company are in compliance with applicable Environmental Laws, except where
failure to comply would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
Section 6.
Representations of the Purchasers

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is an Institutional Accredited Investor and is purchasing the Bonds for
its own account or for one or more separate accounts maintained by such
Purchaser or for the account of one or more pension or trust funds, in either
case over which such Purchaser exercises sole investment discretion, and not
with a view to the distribution thereof; provided that the disposition of such
Purchaser or its property shall at all times be within such Purchaser’s control.
Each Purchaser understands that the Bonds have not been registered under the
Securities Act and agrees that the Bonds may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, and in compliance with applicable state securities
laws, and that the Company is not required to register the Bonds.
    






--------------------------------------------------------------------------------




Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Bonds to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95‑60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95‑60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90‑1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91‑38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or






--------------------------------------------------------------------------------




(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.






--------------------------------------------------------------------------------




Section 7.
Information as to the Company.

Section 7.1.    Financial and Business Information. The Company shall deliver to
each Purchaser prior to the Closing and, thereafter, to each Holder of Bonds
that is an Institutional Investor:
(a)    Quarterly Statements - within 75 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), a copy of
(i)    an unaudited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such quarter, and
(ii)    unaudited consolidated statements of income and cash flows of the
Company and its Subsidiaries for such quarter and (in the case of the second and
third quarters) for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally
(except for the absence of footnotes and subject to normal, recurring, year‑end
adjustments), and certified by a Senior Financial Officer as fairly presenting,
in all material respects, the financial position of the companies being reported
on and their results of operations and cash flows, subject to changes resulting
from year‑end adjustments;
(b)    Annual Statements - within 120 days after the end of each fiscal year of
the Company, a copy of
(i)    a consolidated balance sheet of the Company and its Subsidiaries, as of
the end of such year, and
(ii)    consolidated statements of income, statements of common stockholder’s
equity and cash flows of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by:
(1)    an opinion thereon of independent public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the financial position of the
companies being reported upon and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with the auditing standards of the Public Company Accounting
Oversight Board (United States), and that such audit provides a reasonable basis
for such opinion in the circumstances; and






--------------------------------------------------------------------------------




(2)    a certificate of such accountants stating that they have reviewed this
Agreement and the Indenture and stating further whether, in making their audit,
they have become aware of any condition or event that then constitutes a Default
or an Event of Default, and, if they are aware that any such condition or event
then exists, specifying the nature and period of the existence thereof (it being
understood that such accountants shall not be liable, directly or indirectly,
for any failure to obtain knowledge of any Default or Event of Default unless
such accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit).
(c)    SEC and Other Reports - promptly upon their becoming available, one copy
of (i) each financial statement, report, circular, notice or proxy statement or
similar document sent by the Company or any Subsidiary to its principal lending
banks, (excluding information sent to such principal bank lenders in the
ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or so long as the Company is a
reporting company under the Exchange Act, to its public securities holders
generally, and (ii) so long as the Company is a reporting company under the
Exchange Act, each regular or periodic report, each registration statement that
shall have become effective (without exhibits except as expressly requested by
such Holder), and each final prospectus and all amendments thereto filed by the
Company or any Subsidiary with the SEC and of all press releases and other
statements made available generally by the Company or any Subsidiary to the
public concerning developments that are Material; provided that the Company is
not required to provide any document pursuant to Sections 7.1(a), 7.1(b) or this
Section 7.1(c) to the extent such document is available on EDGAR and provided
further that the Company shall provide notice to the Holders of the posting of
any such filings to EDGAR;
(d)    Notice of Default or Event of Default - promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed Default under the Indenture, a written notice
specifying the nature and period of existence thereof and what action the
Company is taking or proposes to take with respect thereto;
(e)    ERISA Matters - promptly, and in any event within twenty days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof, but only to the extent that such reportable event would reasonably
be expected to have a Material Adverse Effect; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company






--------------------------------------------------------------------------------




or any ERISA Affiliate of a notice from a Multiemployer Plan that such action
has been taken by the PBGC with respect to such Multiemployer Plan, but only to
the extent that such action would reasonably be expected to result in a Material
Adverse Effect; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect;
(f)    Certain Notices Under the Indenture - true, correct and complete copies
of any notices delivered by the Company directly to any Holder of First Mortgage
Bonds pursuant to the terms and provisions of the Indenture;
(g)    Notices from Governmental Authority - promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect; and
(h)    Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Bonds and the Indenture as from time to time may be reasonably requested by any
such Holder of Bonds, including, without limitation, such information as is
required by SEC Rule 144A under the Securities Act to be delivered to any
prospective transferee of the Bonds.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a Holder of Bonds pursuant to Section 7.1(a) or Section 7.1(b)
hereof shall be accompanied by a certificate of a Senior Financial Officer
setting forth:
(a)    Event of Default - a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and of the Indenture and has made, or caused
to be made, under his or her supervision, a review of the transactions and
conditions of the Company and its Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto;






--------------------------------------------------------------------------------




and to which shall be attached for information purposes only calculations of
(i) the Net Bondable Additions and Additions Credit (as defined in the
Indenture) as at the last day of the fiscal quarter to which the certificate of
such Senior Financial Officer relates and (ii) the aggregate amount of
additional First Mortgage Bonds which could be issued by the Company pursuant to
Section 4.02 of the Indenture on such date.
Section 7.3.    Visitation. The Company shall permit the representatives of each
Holder of Bonds that is an Institutional Investor:
(a)    No Default - if no Default or Event of Default then exists, at the
expense of such Holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company with the Company’s Senior Financial Officers, and
(with the prior written consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the prior
written consent of the Company, which consent will not be unreasonably withheld)
to visit the other offices and properties of the Company, all at such reasonable
times and as often during business hours as may be reasonably requested in
writing; and
(b)    Default - if a Default or Event of Default then exists, to visit the
principal executive office of the Company, to examine all of its books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss its affairs, finances and accounts with the Senior
Financial Officers of the Company and its independent public accountants (and by
this provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company), all at such times during business hours
and as often as may reasonably be requested in writing. The Company will
reimburse any Holder that is an Institutional Investor for any reasonable
out-of-pocket expenses which it may incur pursuant to this Section 7.3(b) within
thirty days of being presented with appropriate documentation with respect
thereto.






--------------------------------------------------------------------------------




Section 8.
[Intentionally Omitted].

Section 9.
Payments on Bonds.

So long as each Purchaser or its nominee shall be the Holder of any Bond, and
notwithstanding anything contained in the Indenture or in such Bond to the
contrary, the Company will pay, or will cause the Indenture Trustee to pay, all
sums becoming due on such Bond for principal, Make‑Whole Amount, if any, and
interest by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Bond or
the making of any notation thereon, except that upon written request of the
Indenture Trustee, in its capacity as the Bond Registrar under the Indenture
(the “Bond Registrar”) made concurrently with or reasonably promptly after
payment or prepayment in full of any Bond, such Purchaser shall surrender such
Bond for cancellation, reasonably promptly after any such request, to the Bond
Registrar at its principal executive office or at the place of payment
designated for the Bonds in Section 1.1 of the Third Supplemental Indenture.
Prior to any sale or other disposition of any Bond held by a Purchaser or its
nominee such Purchaser will surrender such Bond to the Bond Registrar in
exchange for a new Bond or Bonds pursuant to Section 2.07 of the Restated
Indenture. The Bond Registrar will afford the benefits of this Section 9 to any
Holder that is an Institutional Investor that is the direct or indirect
transferee of any Bond purchased by such Purchaser under this Agreement and that
has made the same agreement relating to such Bond as such Purchaser has made in
this Section 9.
Section 10.
Expenses, Etc.

Section 10.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses (including attorneys’ fees of Purchasers’ special counsel Chapman
and Cutler LLP) incurred by each Purchaser or Holder of a Bond in connection
with such transactions and in connection with any amendments, waivers or
consents under or in respect of this Agreement, the Bonds or the Indenture
(whether or not such amendment, waiver or consent becomes effective), including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, the Bonds or the Indenture or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement, the Bonds or the Indenture, or by reason of being a Holder of
any Bond, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work‑out or restructuring of the
transactions contemplated hereby and by the Bonds and the Indenture. The Company
will pay, and will save each Purchaser and each other Holder of a Bond harmless
from, all claims in respect of any fees, costs or expenses, if any, of brokers
and finders (other than those, if any, retained by a Purchaser or other Holder
in connection with its purchase of the Bonds).
    






--------------------------------------------------------------------------------




Section 10.2.    Survival. The obligations of the Company under this Section 10
will survive the payment or transfer of any Bond, the enforcement, amendment or
waiver of any provision of this Agreement, the Bonds or the Indenture, and the
termination of this Agreement.
Section 11.
Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement, the Bonds and the Indenture, the purchase or
transfer by a Purchaser of any Bond or portion thereof or interest therein and
the payment of any Bond, and may be relied upon by any subsequent Holder of a
Bond, regardless of any investigation made at any time by or on behalf of each
Purchaser or any other Holder of a Bond. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement or the Indenture shall be deemed representations and
warranties of the Company under this Agreement. Subject to the preceding
sentence, this Agreement, the Bonds and the Indenture embody the entire
agreement and understanding between each Purchaser and the Company and supersede
all prior agreements and understandings relating to the subject matter hereof.
Section 12.
Amendment and Waiver.

Section 12.1.    Requirements. This Agreement and, in addition to, and not in
limitation of, any requirements in the Indenture, the Bonds may be amended, and
the observance of any term hereof or of the Bonds may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 16 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the Holder of each Bond at the time outstanding
affected thereby, (i) change the amount or time of any prepayment or payment of
principal of, or reduce the rate or change the time of payment or method of
computation of interest or of the Make‑Whole Amount on, the Bonds, (ii) change
the percentage of the principal amount of the Bonds the Holders of which are
required to consent to any such amendment or waiver, or (iii) amend any of this
Section 12 or Section 15. As used herein and in the Bonds, the term “this
Agreement” and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.
The Indenture may be amended or supplemented in accordance with Articles Sixteen
and Seventeen of the Restated Indenture. The Third Supplemental Indenture may be
amended, and the observance of any term thereof may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders of the Bonds issued and outstanding pursuant to
such Third Supplemental Indenture.
Section 12.2.    Solicitation of Holders of Bonds.
(a)    Solicitation. The Company will provide each Holder of the Bonds
(irrespective of the amount of Bonds then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Bonds, the Indenture or the Third Supplemental Indenture. The
Company will deliver executed or true






--------------------------------------------------------------------------------




and correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 12 to each Holder of outstanding Bonds promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders of Bonds.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, or provide other credit support, to any
Holder of Bonds as consideration for or as an inducement to the entering into by
any Holder of Bonds of any waiver or amendment of any of the terms and
provisions hereof or of the Bonds or the Third Supplemental Indenture unless
such remuneration is concurrently paid, or security is concurrently granted, or
other credit support concurrently provided, on the same terms, ratably to each
Holder of Bonds then outstanding even if such Holder did not consent to such
waiver or amendment.
Section 12.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 12 applies equally to all Holders of Bonds and is
binding upon them and upon each future Holder of any Bond and upon the Company
without regard to whether such Bond has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the Holder of any Bond nor any delay in exercising any rights hereunder or
under any Bond or under the Indenture shall operate as a waiver of any rights of
any Holder of such Bond. As used herein, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.
Section 12.4.    Bonds Held by Company, Etc. Solely for the purpose of
determining whether the Holders of the requisite percentage of the aggregate
principal amount of Bonds then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Bonds or
the Indenture, or have directed the taking of any action provided herein or in
the Bonds or in the Indenture to be taken upon the direction of the Holders of a
specified percentage of the aggregate principal amount of Bonds then
outstanding, Bonds directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.






--------------------------------------------------------------------------------




Section 13.
Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by a recognized commercial delivery service (with charges prepaid). Any such
notice must be sent:
(i)    if to a Purchaser or its nominee, to such Purchaser at the address
specified for such communications in Schedule A hereto, or at such other address
as such Purchaser or it shall have specified to the Company in writing,
(ii)    if to any other Holder of any Bond, to such Holder at such address as
such other Holder shall have specified to the Company in writing,
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the President or at such other address as
the Company shall have specified to the Holder of each Bond in writing, or
(iv)    if to the Indenture Trustee, to the Indenture Trustee at The Bank of
New York Mellon, 101 Barclay Street, Floor 7E, New York, New York 10286,
Attention: Corporate Finance or at such other address as the Indenture Trustee
shall have specified to the Holder of each Bond in writing.
Notices under this Section 13 will be deemed given only when actually received.
Section 14.
Reproduction of Documents.

This Agreement, the Indenture and the Third Supplemental Indenture and all
documents relating thereto, including, without limitation, (a) consents, waivers
and modifications that may hereafter be executed, (b) documents received by a
Purchaser at the Closing (except the Bonds themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to each Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital or other similar process and such Purchaser may
destroy any original document so reproduced. The Company agrees and stipulates
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by you in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 14 shall not prohibit the
Company or any other Holder of Bonds from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.






--------------------------------------------------------------------------------




Section 15.
Confidential Information.

For the purposes of this Section 15, “Confidential Information” means
information delivered to a Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement or the Indenture that is proprietary or confidential
information of the Company or such Subsidiary; provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary (provided that the
source of such information was not known by such Purchaser to be bound by an
obligation of confidentiality to the Company or any of its Affiliates regarding
such information) or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser; provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, trustees, officers, employees, agents, attorneys and affiliates who
have agreed to be bound by the provisions of this Section 15 (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Bonds), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 15, (iii) any other
Holder of any Bond who has agreed to be bound by the provisions of this
Section 15, (iv) any Institutional Investor to which such Purchaser sells or
offers to sell such Bond or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 15), (v) any Person
from which such Purchaser offers to purchase any security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 15), (vi) any federal
or state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, or any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, including such Confidential Information, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (x) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (y) in response to any subpoena or other legal
process, including in connection with any litigation to which such Purchaser is
a party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under its Bonds and this Agreement. Each Purchaser will not,
and will cause each of its Affiliates not to, use any Confidential Information
in connection with purchases or sales of, or trading in, any securities of the
Company or its Affiliates in violation of law. Each Purchaser hereby
acknowledges that it is aware of its responsibilities under United States
federal and state securities laws regarding trading in securities while in
possession of material non-public information obtained from or on behalf of the
issuer thereof and with respect to providing such information to other persons
who may purchase or sell securities of such issuer. Each Holder of a Bond, by
its acceptance of a Bond, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 15 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any Holder of a Bond of information required to be delivered to such Holder
under this Agreement or requested by such Holder






--------------------------------------------------------------------------------




(other than a Holder that is a party to this Agreement or its nominee), such
Holder will enter into an agreement with the Company embodying the provisions of
this Section 15.
Section 16.
Substitution of Purchaser.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Bonds that such Purchaser agreed to purchase hereunder, by
written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, wherever the word “Purchaser” is used in this
Agreement (other than in this Section 16), such word shall be deemed to refer to
such Affiliate in lieu of such Purchaser. In the event that such Affiliate is so
substituted as a purchaser hereunder and such Affiliate thereafter transfers to
such Purchaser all of the Bonds then held by such Affiliate, upon receipt by the
Company of notice of such transfer, wherever the word “Purchaser” is used in
this Agreement (other than in this Section 16), such word shall no longer be
deemed to refer to such Affiliate, but shall refer to such Purchaser, and such
Purchaser shall have all the rights of an original Holder of the Bonds under
this Agreement.
Section 17.
Miscellaneous.

Section 17.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent Holder of a Bond) whether so expressed or
not.
Section 17.2.    Payments Due on Non-Business Days. Anything in this Agreement
or the Bonds to the contrary notwithstanding, any payment of principal of or
Make‑Whole Amount or interest on any Bond that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Bond is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
Section 17.3.    Accounting Terms. All accounting terms used herein, which are
not expressly defined in this Agreement, have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(a) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (b) all financial statements shall be prepared in accordance with
GAAP.
    






--------------------------------------------------------------------------------




Section 17.4.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 17.5.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
Section 17.6.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 17.7.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York, excluding choice‑of‑law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.
Section 17.8.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non‑exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Bonds. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Company consents to process being served by or on behalf of any
Holder of Bonds in any suit, action or proceeding of the nature referred to in
Section 17.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 13 or at such other address
of which such Holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.






--------------------------------------------------------------------------------




(c)    Nothing in this Section 17.8 shall affect the right of any Holder of a
Bond to serve process in any manner permitted by law, or limit any right that
the Holders of any of the Bonds may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Bonds or any other document executed in
connection herewith or therewith.
*     *     *     *     *






--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.
Signature
Very truly yours,


Black Hills Power, Inc.






By /s/ Brian G. Iverson                
Name: Brian G. Iverson
Title: Vice President-Treasurer










--------------------------------------------------------------------------------




This Agreement is hereby accepted and agreed to as of the date thereof.


New York Life Insurance Company




By /s/ Meaghan Black                
Name: Meaghan Black
Title: Corporate Vice President




New York Life Insurance and Annuity Corporation


By:
NYL Investors LLC, its Investment Manager





By /s/ Meaghan Black            
Name: Meaghan Black
Title: Senior Director












--------------------------------------------------------------------------------




This Agreement is hereby accepted and agreed to as of the date thereof.


Teachers Insurance and Annuity Association of America






By /s/ Matthew W. Smith                
Name: Matthew W. Smith
Title: Director










--------------------------------------------------------------------------------




This Agreement is hereby accepted and agreed to as of the date thereof.


John Hancock Life Insurance Company (U.S.A.)
John Hancock Life Insurance Company of New York
John Hancock Life & Health Insurance Company




By /s/ Pradeep Killamsetty            
Name: Pradeep Killamsetty
Title: Managing Director














--------------------------------------------------------------------------------




This Agreement is hereby accepted and agreed to as of the date thereof.


United of Omaha Life Insurance Company




By /s/ Justin P. Kavan                
Name: Justin P. Kavan
Title: Vice President








--------------------------------------------------------------------------------








Black Hills Power, Inc.
625 Ninth Street
Rapid City, South Dakota 57701
Series AG First Mortgage Bonds due October 20, 2044


Information Relating to Purchasers


Name and Address of Purchaser
Principal Amount of
Bonds to be Purchased
New York Life Insurance Company
c/o NYL Investors LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Private Capital Investors, 2nd Floor
Fax Number: (908) 840-3385
$16,900,000





[Payment, notice and delivery instructions intentionally omitted]






--------------------------------------------------------------------------------








Name and Address of Purchaser
Principal Amount of
Bonds to be Purchased
New York Life Insurance and Annuity Corporation
c/o NYL Investors LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Private Capital Investors, 2nd Floor
Fax Number: (908) 840-3385
$9,100,000





[Payment, notice and delivery instructions intentionally omitted]






--------------------------------------------------------------------------------








Name and Address of Purchaser
Principal Amount of
Bonds to be Purchased
Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Boulevard
Charlotte, North Carolina 28262
$26,000,000





[Payment, notice and delivery instructions intentionally omitted]






--------------------------------------------------------------------------------








Name and Address of Purchaser
Principal Amount of
Bonds to be Purchased
John Hancock Life Insurance Company (U.S.A.)
c/o John Hancock Financial Services
197 Clarendon Street
Boston, Massachusetts 02116
Attn: Investment Law, C-3
Fax: (617) 572-9269
$17,000,000





[Payment, notice and delivery instructions intentionally omitted]






--------------------------------------------------------------------------------








Name and Address of Purchaser
Principal Amount of
Bonds to be Purchased
John Hancock Life & Health Insurance Company
c/o John Hancock Financial Services
197 Clarendon Street
Boston, Massachusetts 02116
Attn: Investment Law, C-3
Fax: (617) 572-9269
$2,000,000





[Payment, notice and delivery instructions intentionally omitted]






--------------------------------------------------------------------------------








Name and Address of Purchaser
Principal Amount of
Bonds to be Purchased
John Hancock Life Insurance Company of New York
c/o John Hancock Financial Services
197 Clarendon Street
Boston, Massachusetts 02116
Attn: Investment Law, C-3
Fax: (617) 572-9269
$2,000,000





[Payment, notice and delivery instructions intentionally omitted]






--------------------------------------------------------------------------------










Name and Address of Purchaser
Principal Amount of
Bonds to be Purchased
United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Attention: 4-Investment Management
Email: privateplacements@mutualofomaha.com
$7,000,000





[Payment, notice and delivery instructions intentionally omitted]






--------------------------------------------------------------------------------








Name and Address of Purchaser
Principal Amount of
Bonds to be Purchased
United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Attention: 4-Investment Management
Email: privateplacements@mutualofomaha.com
$5,000,000





[Payment, notice and delivery instructions intentionally omitted]








--------------------------------------------------------------------------------








Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Anti-Corruption Laws” is defined in Section 5.16.
“Anti-Money Laundering Laws” is defined in Section 5.16.
“Blocked Person” is defined in Section 5.16.
“Bond Registrar” is defined in Section 9.
“Bond” is defined in Section 1.
“Business Day”, when used with respect to a place of payment or any other
particular location specified in the Bonds or this Agreement, means any day,
other than a Saturday or Sunday, which is not a day on which commercial banks in
New York, New York or Rapid City, South Dakota are required or authorized to be
closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“CISADA” is defined in Section 5.16.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means the Person named as the “Company” in the first paragraph of this
Agreement until a successor Person shall have become such pursuant to the
applicable provisions of the Indenture, and thereafter “Company” shall mean such
successor Person.






--------------------------------------------------------------------------------






“Confidential Information” is defined in Section 15.
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default under the Indenture.
“Disclosure Documents” is defined in Section 5.3.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.
“Event of Default” shall have the meaning assigned thereto in the Indenture.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
“Execution Date” is defined in Section 3.
“First Mortgage Bonds” means all first mortgage notes, bonds and other
obligations for the payment of money issued and outstanding from time to time
under and pursuant to the Indenture.
“First Supplemental Indenture” is defined in Section 2.2.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, as applied to businesses regulated by the
Federal Energy Regulatory Commission.
“Governmental Authority” means
(a)    the government of






--------------------------------------------------------------------------------




(i)    the United States of America or any State, municipality or other
political subdivision thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government, including
without limitation any federal, state or municipal commission, board or other
administrative agency or any other public authority.
“Governmental Official” means any governmental official or employee, employee of
any government‑owned or government‑controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a)    to purchase such Indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Indebtedness or obligation of the
ability of any other Person to make payment of the Indebtedness or obligation;
or
(d)    otherwise to assure the owner of such Indebtedness or obligation against
loss in respect thereof.
In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty, the Indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
but not limited to, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances).
“Holder” means a Person in whose name a Bond is registered in the Bond register
of the Company.






--------------------------------------------------------------------------------




“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a)    its liabilities for borrowed money;
(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(c)    all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;
(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
(e)    all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
(f)    any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (e) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
“Indenture” is defined in Section 2.2.
“Indenture Trustee” is defined in Section 2.2.
“Institutional Accredited Investor” means an “accredited investor” as defined in
Rule 501(a)(1), (2), (3) or (7) under the Securities Act.
“Institutional Investor” means (a) any original purchaser of a Bond, (b) any
Holder of a Bond holding (together with one or more of its affiliates) more than
5% of the aggregate principal amount of the Bonds then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any Holder of any Bond.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Make-Whole Amount” shall have the meaning assigned thereto in the Third
Supplemental Indenture.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.






--------------------------------------------------------------------------------




“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement, the Bonds and the Indenture, or
(c) the validity or enforceability of this Agreement, the Bonds or the
Indenture.
“Memorandum” is defined in Section 5.3.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Net Amount of Property Additions” shall have the meaning assigned thereto in
the Indenture.
“OFAC” is defined in Section 5.16.
“OFAC Listed Person” is defined in Section 5.16.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Overdue Rate” means that rate of interest per annum that is the greater of
(a) 2% above the rate of interest stated in clause (a) of the first paragraph of
the Bonds or (b) 2% over the rate of interest publicly announced by Bank of New
York Mellon in New York as its “base” or “prime” rate.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Encumbrances” shall have the meaning assigned thereto in the
Indenture.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or any
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” means a Prohibited Transaction Exemption issued by the Department of
Labor.
“Purchaser” is defined in the first paragraph of this Agreement.
“QPAM Exemption” is defined in Section 6.2.






--------------------------------------------------------------------------------




“Related Fund” means, with respect to any Holder of any Bond, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such Holder, the same investment advisor as such Holder or by an affiliate of
such Holder or such investment advisor.
“Required Holders” means, at any time, the Holders of at least 51% in principal
amount of the Bonds at the time outstanding (exclusive of Bonds then owned by
the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Restated Indenture” is defined in Section 2.2.
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
“Second Supplemental Indenture” is defined in Section 2.2.
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such Person or one or more of its
Subsidiaries or such first Person and one or more of its Subsidiaries (unless
such partnership or joint venture can and does ordinarily take major business
actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“Supplemental Indenture” means any indenture supplemental to the Indenture duly
authorized in the manner therein provided.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Third Supplemental Indenture” is defined in Section 2.2.
“U.S. Economic Sanctions” is defined in Section 5.16.
“USA PATRIOT Act” means United States Public Law 107‑56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.






--------------------------------------------------------------------------------








Disclosure Documents


1.
Private Placement Investor Presentation dated June 2014

2.
Letter to investors dated June 3, 2014











--------------------------------------------------------------------------------






Financial Statements


1.
Unaudited financial statements as of and for the quarters ended March 31, 2014
and 2013, as set forth in the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2014 and filed with the SEC on May 7, 2014

2.
Audited financial statements as of and for the years ended December 31, 2013,
2012 and 2011, as set forth in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2013 and filed with the SEC on February 27, 2014

3.
Audited financial statements as of and for the years ended December 31, 2012,
2011 and 2010, as set forth in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2012 and filed with the SEC on March 6, 2013

4.
Audited financial statements as of and for the years ended December 31, 2011,
2010 and 2009, as set forth in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2011 and filed with the SEC on March 12, 2012

5.
Audited financial statements as of and for the years ended December 31, 2010,
2009 and 2008, as set forth in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2013 and filed with the SEC on March 8, 2011









--------------------------------------------------------------------------------






Existing Indebtedness
Section 5.15(a)


1.
First Mortgage Bonds, 7.23% Series 2009AE Due 2032

Principal Balance outstanding: $75,000,000
Payable to Bank of New York Mellon, Trustee, on behalf of various bondholders
Collateral: All property subject to the lien of the Restated and Amended
Indenture dated September 1, 1999


2.
First Mortgage Bonds, 6.125% Series 2009AF Due 2039

Principal Balance outstanding: $180,000,000
Payable to Bank of New York Mellon, Trustee, on behalf of various bondholders
Collateral: All property subject to the lien of the Restated and Amended
Indenture dated September 1, 1999


3.
Pollution Control Bonds, 5.35% Series 2004 Due 2024

Principal Balance outstanding: $12,200,000
Payable to Campbell County, Wyoming
Collateral: All rights under the loan agreement dated June 1, 1994 and any
moneys and securities held from time to time by the Trustee under the Indenture
of Trust dated June 1, 1994.


4.
Environmental Improvement Revenue Bonds series 1994A due 2024    

Principal Balance outstanding: $2,855,000
Payable to Gillette, Wyoming
Collateral: All rights under the loan agreement dated June 1, 1994 and any
moneys and securities held from time to time by the Trustee under the Indenture
of Trust dated June 1, 1994.


5.
Intercompany Notes Payable to Utility Money Pool

Amount outstanding as of May 31, 2014: $0 (amount may vary as of Execution Date
and be more or less)






--------------------------------------------------------------------------------






Section 5.15(c)


1.
Restrictions contained in Section 4.03 of the Restated and Amended Indenture
dated September 1, 1999 between Black Hills Power and The Chase Manhattan Bank.



2.
According to the Black Hills Corporation Amended and Restated Credit Agreement
dated as of May 29, 2014, Section 7.17: Recourse Leverage Ratio:



Black Hills Corporation will not permit the Recourse Leverage Ratio to exceed
0.65 to 1.00 at the end of any fiscal quarter.
3.
According to the Black Hills Corporation Credit Agreement dated as of June 21,
2013, Section 7.17: Recourse Leverage Ratio:

 
Black Hills Corporation will not permit the Recourse Leverage Ratio to exceed
0.65 to 1.00 at the end of any fiscal quarter.






--------------------------------------------------------------------------------














[Form of Third Supplemental Indenture]
Black Hills Power, Inc.


(To be Attached)






--------------------------------------------------------------------------------






[Form of Third Supplemental Indenture]



--------------------------------------------------------------------------------





Black Hills Power, Inc.
to
The Bank of New York Mellon
As Trustee
____________
Third Supplemental Indenture


Dated as of October 1, 2014
____________
First Mortgage Bonds, 4.43% Series AG due October 20, 2044
____________
Supplemental to Restated and Amended Indenture of Mortgage and Deed of Trust
Dated as of September 1, 1999

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------












Third Supplemental Indenture, dated as of October 1, 2014, between Black Hills
Power, Inc., a corporation organized and existing under the laws of the State of
South Dakota (the “Company”), having its principal office at 625 Ninth Street,
Rapid City, South Dakota 57701, and The Bank of New York Mellon, a corporation
organized and existing under the laws of the State of New York and authorized to
accept and execute trusts (the “Trustee”), having its principal corporate trust
office at 101 Barclay Street, New York, New York 10286, as successor Trustee
under the Restated Indenture (as described and defined below),
Whereas, in order to secure an authorized issue of First Mortgage Bonds of the
Company, the Company has executed and delivered a Restated and Amended Indenture
of Mortgage and Deed of Trust to JPMorgan Chase Bank, N.A. (formerly known as
The Chase Manhattan Bank), as Trustee (the successor of which is The Bank of New
York Mellon), dated as of September 1, 1999 (the “Restated Indenture”); and
Whereas, the terms of the Restated Indenture included the Company’s prior
issuance of (a) a first series of Bonds designated “First Mortgage Bonds, 9.49%
Series Y due 2018” (herein called the “Bonds of the Y Series”), (b) the second
series of Bonds designated “First Mortgage Bonds, 9.35% Series Z due 2021”
(herein called the “Bonds of the Z Series”), (c) a third series of Bonds
designated “First Mortgage Bonds, 9.00% Series AA due 2003” (herein called the
“Bonds of the AA Series”), (d) a fourth series of Bonds designated “First
Mortgage Bonds, 8.30% Series AB due 2024” (herein called the “Bonds of the AB
Series”), (e) a fifth series of Bonds designated “First Mortgage Bonds, 8.06%
Series AC due 2010” (herein called the “Bonds of the AC Series”) and (f) a sixth
series of Bonds designated “First Mortgage Bonds, 6.50% Series AD due 2002”
(herein called the “Bonds of the AD Series”); and
Whereas, the Bonds of the Y Series in the aggregate principal amount of Five
Million Four Hundred Twenty Thousand Dollars ($5,420,000) have heretofore been
issued and secured by the Restated Indenture, of which none are outstanding at
the date hereof; and
Whereas, the Bonds of the Z Series in the aggregate principal amount of Thirty
Five Million Dollars ($35,000,000) have heretofore been issued and secured by
the Restated Indenture, of which none are outstanding at the date hereof; and
Whereas, the Bonds of the AA Series in the aggregate principal amount of Four
Million Two Hundred Fifty‑Four Thousand Nine Hundred Forty‑Six Dollars
($4,254,946) have heretofore been issued and secured by the Restated Indenture,
of which none are outstanding at the date hereof; and
Whereas, the Bonds of the AB Series in the aggregate principal amount of Forty
Five Million Dollars ($45,000,000) have heretofore been issued and secured by
the Restated Indenture, of which none are outstanding at the date hereof; and
Whereas, the Bonds of the AC Series in the aggregate principal amount of Thirty
Million Dollars ($30,000,000) have heretofore been issued and secured by the
Restated Indenture, of which none are outstanding at the date hereof; and






--------------------------------------------------------------------------------




Whereas, the Bonds of the AD Series in the aggregate principal amount of Fifteen
Million Dollars ($15,000,000) have heretofore been issued and secured by the
Restated Indenture, of which none are outstanding at the date hereof; and
Whereas, the Restated Indenture provides that the Company and the Trustee may
enter into indentures supplemental to the Restated Indenture to convey, transfer
and assign unto the Trustee and subject the lien of the Restated Indenture
additional properties, rights and franchises acquired by the Company, to provide
for the creation of any series of Bonds, and to add to the covenants and
agreements of the Company contained in the Restated Indenture other covenants
and agreements thereafter to be observed; and
Whereas, the Company has executed and delivered to JPMorgan Chase Bank, as
Trustee, its First Supplemental Indenture, dated as of August 13, 2002
(hereinafter, sometimes called the “First Supplemental Indenture”), for the
purposes of creating a seventh series of Bonds designated “First Mortgage Bonds,
7.23% Series AE Due 2032” (the “Bonds of the AE Series”), of adding to the
covenants and agreements contained in the Restated Indenture and of conveying
certain additional property acquired by the Company after the execution and
delivery of the Restated Indenture; and
Whereas, Bonds of the AE Series in the aggregate principal amount of Seventy
Five Million Dollars ($75,000,000) have heretofore been issued under and in
accordance with the terms of the First Supplemental Indenture, of which
$75,000,000 are outstanding at the date hereof; and
Whereas, the Company has executed and delivered to The Bank of New York Mellon,
as Trustee, its Second Supplemental Indenture, dated as of October 27, 2009
(hereinafter, sometimes called the “Second Supplemental Indenture”), for the
purpose of creating an eighth series of Bonds designated "First Mortgage Bonds,
6.125% Series AF Due 2039” (the “Bonds of the AF Series”), of adding to the
covenants and agreements contained in the Restated Indenture and of conveying
certain additional property acquired by the Company after the execution and
delivery of the Restated Indenture; and
Whereas, the Bonds of the AF Series in the aggregate principal amount of One
Hundred Eighty Million Dollars ($180,000,000) have heretofore been issued under
and in accordance with the terms of the Second Supplemental Indenture, of which
$180,000,000 are outstanding at the date hereof; and
Whereas, the Company has acquired, since the execution and delivery of the
Second Supplemental Indenture to the Restated Indenture, the additional property
hereinafter described, and the Company desires that such additional property so
acquired be specifically subjected to the lien of the Indenture; and
Whereas, the Company, in the exercise of the powers and authority conferred upon
and reserved to it under the provisions of the Restated Indenture and pursuant
to appropriate resolution of its Board of Directors, has duly resolved and
determined to make, execute and deliver to the Trustee a Third Supplemental
Indenture in the form hereof for the purpose of creating a new series of Bonds
and pursuant to provisions of Articles Two and Sixteen of the Restated Indenture
to add to its covenants, agreements and events of default contained in the
Restated Indenture, certain other covenants, agreements and events of default to
be observed by it and to alter and amend in certain respects, the covenants and
provisions contained in the Restated Indenture; and






--------------------------------------------------------------------------------




Whereas, all conditions and requirements necessary to make this Third
Supplemental Indenture a valid, binding and legal instrument have been done,
performed and fulfilled and the execution and delivery hereof have been in all
respects duly authorized; and
Whereas, the Restated Indenture, as amended, modified and supplemented by the
First Supplemental Indenture thereto, the Second Supplemental Indenture thereto
and this Third Supplemental Indenture is hereinafter referred to as the
“Indenture”; and
Whereas, this Third Supplemental Indenture is to be filed in the Office of the
South Dakota Secretary of State, as a mortgage, and as a financing statement
under the South Dakota Uniform Commercial Code, and in the real estate records
of Laramie County, Wyoming, as a financing statement under the Wyoming Uniform
Commercial Code (together, the “UCC”) as fixture filings covering goods which
are or are to become fixtures on the real property described on Schedule I
attached hereto and made a part hereof and for purposes of the UCC, the Company
is the debtor and the Trustee is the secured party. The Company authorizes the
Trustee to file any financing statements required to perfect the security
interests granted herein;
Now Therefore, in consideration of the premises and of one dollar to it duly
paid by the Trustee at or before the ensealing and delivery of these presents,
the receipt whereof is hereby acknowledged, and of other good and valuable
consideration, in order to establish the terms of the Bonds of the Series AG,
the Company hereby further covenants and agrees to and with the Trustee and its
successors in the trust under the Indenture for the benefit of all those who
shall from time to time hold the Bonds of the Series AG as follows:
The Company does hereby ratify and confirm its mortgage and pledge to the
Trustee of all property described in the Indenture and does hereby grant,
bargain, sell, release, convey, assign, transfer, mortgage, pledge and set over
unto the Trustee, and to its successors and assigns forever, the property
described in Schedule I to this Third Supplemental Indenture acquired by the
Company and not specifically described under the Indenture which property shall
be incorporated into the terms of Exhibit A to the Indenture as if more fully
set forth therein.
Article I
Creation and Description of the Bonds of the Series AGArticle I    
Section 1.1.    There shall be a new series of Bonds, known as and entitled
“First Mortgage Bonds, 4.43% Series AG Due October 20, 2044” (referred to
hereinafter as the “Bonds of the Series AG”). The aggregate principal amount of
the Bonds of the Series AG which may be authenticated and delivered under
Article Four, Five or Six of the Indenture is limited to Eighty‑Five Million
Dollars ($85,000,000.00). The execution by the Company of any Bond of the
Series AG in an authorized denomination shall be conclusive evidence of the
authorization thereof. The Bonds of the Series AG shall mature on October 20,
2044 and shall bear interest (computed on the basis of a 360-day year consisting
of twelve 30‑day months) at the rate of Four and Forty‑Three Hundredths percent
(4.43%) per annum from [______________]     (To be the Closing date) or from the
most recent Interest Payment Date to which interest has been paid or duly
provided for, payable semi‑annually on April 20 and October 20 of each year,
commencing April 20, 2015 (each, an “Interest Payment Date”), until the






--------------------------------------------------------------------------------




principal thereof shall have become due and payable, and shall bear interest on
overdue principal (including any optional prepayment of principal) and
Make-Whole Amount (as hereinafter defined), if any, and (to the extent legally
enforceable) on any overdue installment of interest at a rate per annum equal to
the greater of Six and Forty‑Three Hundredths percent (6.43%) or two percent
(2%) over the rate of interest publicly announced by The Bank of New York
Mellon, from time to time in New York, New York as its “base” or “prime” rate
until paid. Subject to Section 9.01 of the Indenture, payments of principal,
premium, if any, and interest on the Bonds of the Series AG shall be made at the
office or agency of the Company in The Borough of Manhattan, City of New York,
which shall be the principal corporate trust office of the Trustee, in coin or
currency of the United States of America which at the time of payment shall be
legal tender for the payment of public and private debts. Interest payable on
the Bonds of the Series AG on an Interest Payment Date shall be paid to the
Persons in whose names such Bonds are registered at the close of business on the
April 1 or October 1 (whether or not on a business day) next preceding the
Interest Payment Date, except for defaulted interest and unmatured accrued
interest on the Bonds of the Series AG called for redemption on a date other
than an Interest Payment Date.
Each Bond of the Series AG shall be dated as of the date of its authentication.
The Bonds of the Series AG shall be issued as fully registered Bonds, in
denominations of $100,000 and multiples of $1,000 in excess thereof. Subject to
the foregoing provisions of this Section 1.1 and to the provisions of
Sections 2.07 and 2.11 of the Indenture, all definitive Bonds of the Series AG
shall be transferable and exchangeable at the office of the Trustee stated
above, upon payment of any stamp or other tax or governmental charge incidental
thereto required to be paid with respect to such transfer or exchange. No
service charge will be made for any exchange or transfer or any Bonds of the
Series AG.
Section 1.2.    The Bonds of the Series AG and the Trustee’s certificate to be
endorsed on the Bonds of such series shall be substantially in the following
forms, respectively:
[Form of Bond]
This Bond has not been registered under the Securities Act of 1933, as amended,
and may not be offered, sold or transferred in the absence of such registration
or an exemption therefrom under said act and in compliance with the applicable
state registration laws.
No. ______________    $[____________]
PPN 092114 A*8






--------------------------------------------------------------------------------






Black Hills Power, Inc.
First Mortgage Bond, 4.43%
Series AG Due October 20, 2044
Black Hills Power, Inc. (hereinafter called the “Company”), a corporation
organized and existing under the laws of the State of South Dakota, for value
received, hereby promises to pay to [_______________], or registered assigns, on
the 20th day of October, 2044, at the principal corporate trust office of the
Trustee, in the Borough of Manhattan, The City of New York,
[_____________________________] ($[__________]), in any coin or currency of the
United States of America which at the time of payment shall be legal tender for
the payment of public and private debts, and (a) to pay interest thereon from
[_________________]     (To be the Closing date) or from the most recent
Interest Payment Date to which interest has been paid or duly provided for at
the rate of Four and Forty‑Three Hundredths percent (4.43%), per annum (computed
on the basis of a 360‑day year of 12 thirty‑day months), payable at said
principal corporate trust office of the Trustee in like coin or currency
semi‑annually on the twentieth day of April and October in each year (commencing
on April 20, 2015) (each, an “Interest Payment Date”) until the Company’s
obligation with respect to such principal shall have become due and payable, and
(b) to pay interest at said corporate trust office of the Trustee in like coin
or currency on overdue principal (including any optional prepayment of
principal) and Make‑Whole Amount (as defined in Section 2.3(d) of the Third
Supplemental Indenture referred to below), if any, and (to the extent legally
enforceable) on any overdue installment of interest at a rate per annum equal to
the greater of Six and Forty‑Three Hundredths percent (6.43%) or two percent
(2%) over the rate of interest publicly announced by The Bank of New York
Mellon, from time to time, in New York, New York as its “base” or “prime” rate
until paid. Subject to Section 9.01 of the Indenture, payments of principal,
premium, if any, and interest are to be made at the office of the Trustee in The
Borough of Manhattan, City of New York.
Any payment of principal of or Make‑Whole Amount or interest on this Bond that
is due on a day other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of this Bond is a day other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day. For purposes of this
paragraph, a “Business Day” is any day, other than a Saturday or Sunday, which
is not a day on which commercial banks in New York, New York or Rapid City,
South Dakota are required or authorized to be closed.
This Bond shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been signed by the Trustee, or
its successor as Trustee, under the Indenture.






--------------------------------------------------------------------------------




This Bond is one of an authorized issue of Bonds of the Company known as its
“First Mortgage Bonds,” issued and to be issued in one or more series under, and
all equally and ratably secured (except as any sinking, amortization,
improvement, renewal or other analogous fund, established in accordance with the
provisions of the Indenture hereinafter mentioned, may afford additional
security for the Bonds of any particular series) by a Restated and Amended
Indenture of Mortgage and Deed of Trust, dated as of September 1, 1999, executed
by the Company to JPMorgan Chase Bank, N.A. (formerly known as The Chase
Manhattan Bank), as Trustee (the successor to which is The Bank of New York
Mellon), as supplemented and amended by a First Supplemental Indenture, dated as
of August 13, 2002 and as supplemented and amended by a Second Supplemental
Indenture, dated as of October 27, 2009 and as further supplemented and amended
by a Third Supplemental Indenture, dated as of October 1, 2014 (said Restated
Indenture as so supplemented and amended being hereinafter collectively called
the “Indenture”), to which Indenture and all further instruments supplemental
thereto reference is hereby made for a description of the properties mortgaged
and pledged, the nature and extent of the security, the rights of the holders of
said Bonds and the coupons appurtenant to coupon Bonds, if any, and of the
Trustee and of the Company in respect of such security, and the terms and
conditions upon which said Bonds are and are to be issued and secured.
To the extent permitted by the Indenture and as provided therein, with the
consent of the Company and upon the written consent or affirmative vote of at
least sixty‑six and two‑thirds percent in principal amount of the Bonds then
outstanding and entitled to consent, and of not less than sixty‑six and
two‑third percent, in principal amount of the Bonds then outstanding and
entitled to consent of each series affected thereby in case one or more but less
than all of the series of Bonds issued under the Indenture are so affected, the
rights and obligations of the Company and of the holders of Bonds and coupons
appurtenant to coupon Bonds, if any, and the terms and provisions of the
Indenture and of any instrument supplemental thereto may be modified from time
to time, provided that no such modification or alteration shall be made which
would postpone the date fixed herein or in the Indenture for the payment of the
principal of, or any installment of interest on, the Bonds, or reduce the
principal of, or the rate of interest payable on, the Bonds, or reduce the
percentage of the principal amount of Bonds the consent of which is required for
the authorization of any such modification or alteration, without the consent of
all of the holders affected thereby. The rights, duties or immunities of the
Trustee shall not be modified without the written consent of the Trustee.
As provided in the Indenture, said Bonds are issuable in series which may vary
as in the Indenture provided or permitted. This Bond is one of a series of Bonds
authorized by the Third Supplemental Indenture and entitled “First Mortgage
Bonds, 4.43% Series AG Due October 20, 2044” (the “Bonds of the Series AG”).
As provided in the Indenture, the Bonds of the Series AG are subject to
redemption prior to maturity at the option of the Company either as a whole at
any time or in part, from time to time, and in certain other cases, at the
principal amount of the Bonds so to be redeemed and accrued interest to the date
fixed for redemption, together with a premium equal to the Make-Whole Amount, if
any (as defined in Section 2.3(d) of the Third Supplemental Indenture). Except
as specifically set forth in the Indenture, the Bonds of the Series AG are not
subject to optional redemption.
Pursuant to the provisions of Section 8.05 of the Indenture, the Company may
request the Trustee to apply moneys deposited with the Trustee (“Trust Moneys”)
for various reasons toward the redemption






--------------------------------------------------------------------------------




of those Bonds, including payment of premium, if applicable, and accrued
interest, selected by the Company, provided that there shall be no premium
payable in connection with a redemption under Section 8.08 of the Indenture.
Pursuant to the provisions of Section 8.08 of the Indenture, the Bonds of the
Series AG are further subject to redemption, in whole or in part, by the Trustee
applying certain Trust Moneys which have been held by the Trustee for a period
of over two years. Any such redemption is made pro rata among the series of
Bonds then outstanding in the ratio of principal amount. Pursuant to the terms
of the Third Supplemental Indenture, any redemption under Section 8.08 of the
Indenture (and no other Section) shall be at 100 percent of principal (with no
premium), plus accrued interest to the redemption date.
Notice of each redemption of the Bonds of the Series AG shall be mailed to all
registered owners of the Bonds of the Series AG not less than ten nor more than
sixty days before the redemption date.
If this Bond or any portion thereof ($1,000 or a multiple) shall be duly called
for redemption as provided in the Indenture, this Bond or such portion thereof
shall (unless the Company shall default in the payment of the redemption price)
cease to bear interest from and after the date fixed for redemption.
Upon any partial redemption of this Bond, this Bond may, at the option of the
registered holder hereof, be either (a) surrendered to the Trustee in exchange
for one or more new Bonds of the Series AG for the principal amount of the
unredeemed portion of this Bond or (b) submitted to the Trustee for notation
hereon by the Trustee of the payment of the portion of the principal hereof so
called for redemption.
If an Event of Default, as defined in the Indenture, shall occur and be
continuing, the principal of all the Bonds outstanding may become or be declared
due and payable, in the manner and with the effect provided in the Indenture. In
the event the payment of the Bonds of the Series AG is accelerated pursuant to
the Indenture, the aggregate principal amount hereof and interest hereon shall
be due and payable together with the Make‑Whole Amount, if any.
The Bonds of the Series AG are issuable as fully registered Bonds without
coupons of the denominations of $100,000 and any multiple of $1,000 which may be
executed by the Company and delivered to the Trustee for authentication and
delivery. The Bonds of the Series AG, upon surrender thereof to the Trustee at
its principal corporate trust office in the Borough of Manhattan, The City of
New York, are exchangeable for other Bonds of the same series in such authorized
denomination or denominations in the same aggregate principal amount, as may be
requested by the holders surrendering the same.
The Company and the Trustee may deem and treat the person in whose name this
Bond is registered as the absolute owner hereof, for the purpose of receiving
payment of or on account of the principal hereof and interest due hereon, and
neither the Company nor the Trustee shall be affected by any notice to the
contrary. Interest payable hereon on an Interest Payment Date shall be paid to
the Person in whose name this Bond is registered at the close of business on the
April 1 or October 1 (whether or not on a business day) next preceding the
Interest Payment Date, except for defaulted






--------------------------------------------------------------------------------




interest and unmatured accrued interest on the Bonds of the Series AG called for
redemption on a date other than an interest payment date.
No recourse shall be had for the payment of the principal of or the interest on
this Bond, or for any claim based hereon or otherwise in respect hereof or of
the Indenture or of any indenture supplemental thereto, against any
incorporator, stockholder, director or officer, as such, past, present or
future, of the Company or of any predecessor or successor corporation, either
directly or through the Company or any predecessor or successor corporation,
whether by virtue of any constitution, statute or rule of law, or by the
enforcement of any assessment or penalty or by any legal or equitable proceeding
or otherwise howsoever; all such liability being, by the acceptance hereof and
as a part of the consideration for the issuance hereof, expressly waived and
released by every holder hereof, as more fully provided in the Indenture;
provided, however, that nothing herein or in the Indenture contained shall be
taken to prevent recourse to and the enforcement of the liability, if any, of
any shareholder or any stockholder or subscriber to capital stock upon or in
respect of shares of capital stock not fully paid up.






--------------------------------------------------------------------------------






In Witness Whereof, the Company has caused this Bond to be signed in its name by
its President or one of its Vice Presidents, and its corporate seal to be
impressed or imprinted hereon and attested by its Secretary or one of its
Assistant Secretaries.
Dated:
Black Hills Power, Inc.
By: ____________________________    
Name:
Title:
Attest:




_______________________________
Secretary
(Trustee’s Certificate of Authentication)
(To be placed at the bottom of the first page of each Bond)
This is one of the Bonds, of the series designated therein, described in the
within mentioned Indenture.
The Bank of New York Mellon, as Trustee
By: _________________________________    
    






--------------------------------------------------------------------------------




Section 1.3    Upon the execution and delivery of this Third Supplemental
Indenture and upon delivery to the Trustee of Eighty‑Five Million and 00/100
Dollars ($85,000,000) principal amount of the Bonds of the Series AG executed by
the Company, and upon compliance with all applicable provisions and requirements
of the Indenture in respect thereof, including, but not limited to, the Property
Additions Certificate of the Company delivered in connection with the issuance
of the Bonds of the Series AG, the Trustee shall authenticate said Bonds of the
Series AG and deliver them to or upon the Written Order or Orders of the
Company, without awaiting the recordation or filing for recordation of this
Third Supplemental Indenture.
Section 1.4.    Notwithstanding anything to the contrary in this Third
Supplemental Indenture, payments on the Bonds of the Series AG shall be made in
accordance with Section 9 of the Bond Purchase Agreement (as defined in
Section 3.3(a) of this Third Supplemental Indenture) and the Trustee shall be
entitled to conclusively assume that any holder of such Bonds is entitled to the
benefits of said Section 9 unless notified by the Company to the contrary.
Without limiting the other indemnities provided to the Trustee, the Company
shall indemnify and save the Trustee harmless from any liabilities and costs
incurred by the Trustee arising out of the making of the final or any partial
payment when due of the principal owing on any of the Bonds of the Series AG
without surrender of such Bond to the Trustee.
Section 1.5.    The Trustee is hereby appointed Registrar in respect to the
Bonds of the Series AG, and the principal corporate trust office of the Trustee
in the Borough of Manhattan, The City of New York, is hereby designated as the
office or agency of the Company in said Borough where notices and demands in
respect of the Bonds of the Series AG may be served.
Section 1.6.    At the option of the registered owner, any Bonds of the
Series AG, upon surrender thereof for cancellation at the office of the Trustee
in the Borough of Manhattan and City of New York, together with a written
instrument of transfer wherever required by the Company duly executed by the
registered owner or by his duly authorized attorney, shall, subject to the
provisions of Section 2.07 of the Indenture, be exchangeable for a like
aggregate principal amount of Bonds of the same series of other authorized
denominations.
Bonds of the Series AG shall be transferable, subject to the provisions of
Article Two of the Indenture and compliance with the restriction on transfer set
forth in the legend on the Bonds of the Series AG, at the office of the Trustee
in the Borough of Manhattan and City of New York, New York. The Company shall
not be required to make transfers or exchanges of Bonds of the Series AG for a
period of twenty (20) days next preceding any designation of Bonds of said
series to be prepaid, and the Company shall not be required to make transfers or
exchanges of any Bonds of said series designated in whole or in part for
prepayment.
The Trustee shall not register the transfer of any Bond of the Series AG unless
it receives a certificate in the form attached hereto as Appendix A.
The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under applicable law or
under this Third Supplemental Indenture with respect to any transfer of any
interest in a Bond of the Series AG other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to






--------------------------------------------------------------------------------




do so if and when expressly required by, the terms of this Third Supplemental
Indenture, and to examine the same to determine substantial compliance as to
form with the express requirements hereof.
Upon any exchange or transfer of Bonds of the Series AG, the Company may make a
charge therefor sufficient to reimburse it for any tax or taxes or other
governmental charge, as provided in Article Two of the Indenture, but the
Company hereby waives any right to make a charge in addition thereto for any
exchange or transfer of Bonds of the Series AG.
After the delivery of this Third Supplemental Indenture and upon compliance with
the applicable provisions of the Indenture and receipt of consideration therefor
by the Company, there shall be an initial issue of Bonds of the Series AG for
the aggregate principal amount of $85,000,000.
Article II
Redemption of the Bonds of the Series AG
Section 2.1.    The entire unpaid principal balance of the Bonds of the
Series AG shall be due and payable on the stated maturity date thereof.
Section 2.2.    Pursuant to the Indenture, the Bonds of the Series AG are
subject to redemption, in whole or in part, out of certain monies required to be
deposited with the Trustee, but in such cases the redemption shall be effected
at the principal amount of the Bonds of the Series AG to be redeemed and accrued
interest to the date fixed for redemption, without premium, if redeemed pursuant
to Section 8.08 of the Indenture.
Section 2.3.     (a) The Company may, at its option, upon notice as provided
below, prepay at any time all, or from time to time any part of, the Bonds of
the Series AG at 100% of the principal amount so prepaid, and the Make‑Whole
Amount determined for the Settlement Date specified by the Company in such
notice with respect to such principal amount. The Company, or the Trustee (at
the Company’s written request in the name and at the expense of the Company,
which request shall be given to the Trustee at least five Business Days (or such
shorter period as shall be acceptable to the Trustee) prior to the latest date
that notice of such prepayment must be delivered to the registered owners of the
Bonds of the Series AG), will give each registered owner of Bonds of the
Series AG written notice (by first class mail or such other method (acceptable
to the Trustee) as may be agreed upon by the Company and such registered owner)
of each optional prepayment under this Section 2.3(a) not less than 10 days and
not more than 60 days prior to the date fixed for such prepayment, to each such
registered owner at its last address appearing on the registry books. Each such
notice shall specify the Settlement Date (which shall be a Business Day), the
aggregate principal amount of the Bonds of the Series AG to be prepaid on such
date, the principal amount of each Bond held by such registered owner to be
prepaid (determined in accordance with subsection (b) of this Section 2.3), and
the interest to be paid on the Settlement Date with respect to such principal
amount being prepaid, and shall be accompanied by a certificate signed by a
Senior Financial Officer as to the estimated Make‑Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation. Two Business
Days prior to such Settlement Date, the Company, or the Trustee (at the
Company’s written request in the name and at the expense of the Company), shall
send to each registered owner of Bonds of the Series AG (by first class






--------------------------------------------------------------------------------




mail or by such other method (acceptable to the Trustee) as may be agreed upon
by the Company and such registered owner) a certificate signed by a Senior
Financial Officer specifying the calculation of such Make‑Whole Amount as of the
specified Settlement Date. As promptly as practicable after the giving of the
notice and the sending of the certificates provided in this subsection, the
Company shall provide a copy of each to the Trustee (unless the Company has
elected in writing to have the Trustee deliver such notices and certificates, in
which case the Company shall not be required to provide further copies). The
Trustee shall be under no duty to inquire into, may conclusively presume the
correctness of, and shall be fully protected in relying upon the information set
forth in any such notice or certificate. The Bonds of the Series AG are not
otherwise subject to voluntary or optional prepayment.
(b)    In the case of each partial prepayment of the Bonds of the Series AG, the
principal amount of the Bonds of the Series AG to be prepaid shall be allocated
by the Company among all of the Bonds of the Series AG at the time outstanding
in proportion, as nearly as practicable, to the respective unpaid principal
amounts thereof not theretofore called for prepayment; provided that the
remaining principal amount of each Bond shall be an authorized denomination.
(c)    In the case of each notice of prepayment of Bonds of the Series AG
pursuant to this Section 2.3, if cash sufficient to pay the principal amount to
be prepaid on the Settlement Date (which shall be a Business Day), together with
interest on such principal amount accrued to such date and the applicable
Make‑Whole Amount, if any, is not paid as agreed upon by the Company and each
registered owner of the affected Bonds, or, to the extent that there is no such
agreement entered into with one or more such owners, deposited with the Trustee
on or before the Settlement Date, then such notice of prepayment shall be of no
effect. If such cash is so paid or deposited, such principal amount of the Bonds
of the Series AG shall be deemed paid for all purposes and interest on such
principal amount shall cease to accrue. In case the Company pays any registered
owner pursuant to an agreement with that registered owner, the Company shall
notify the Trustee as promptly as practicable of such agreement and payment, and
shall furnish the Trustee with a copy of such agreement; in case the Company
deposits any cash with the Trustee, the Company shall provide therewith a list
of the registered owners and the amount of such cash each registered owner is to
receive. The Trustee shall be under no duty to inquire into, may conclusively
presume the correctness of, and shall be fully protected in relying upon the
information set forth in any such notice, list or agreement, and shall not be
chargeable with knowledge of any of the contents of any such agreement. Any Bond
prepaid in full shall be surrendered to the Company or the Trustee for
cancellation (and shall not be reissued) in accordance with Section 9 of the
Bond Purchase Agreement referred to in Section 3.3 of this Third Supplemental
Indenture.
(d)    “Make‑Whole Amount” means, with respect to any Bonds of the Series AG, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Bonds of the
Series AG over the amount of such Called Principal, provided that the Make‑Whole
Amount may in no event be less than zero. For the purposes of determining the
Make‑Whole Amount, the following terms have the following meanings:
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.
“Called Principal” means, with respect to any Bonds of the Series AG, the
principal of such bond that is to be prepaid pursuant to subsection (a) of this
Section 2.3 or has become or






--------------------------------------------------------------------------------




is declared to be immediately due and payable pursuant to Article Eleven of the
Indenture, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Bonds of
the Series AG, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Bonds of the Series AG
is payable) equal to the Reinvestment Yield with respect to such Called
Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Bonds of
the Series AG, 0.50% over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. Such implied yield
will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than such Remaining
Average Life and (2) the actively traded U.S. Treasury security with the
maturity closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Bonds of the Series AG.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one‑twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one‑twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Bonds of the Series AG, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Bonds of the
Series AG, then (for the purpose of this calculation) the amount of the next
succeeding






--------------------------------------------------------------------------------




scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
“Settlement Date” means, with respect to the Called Principal of any Bonds of
the Series AG, the date on which the principal of such Bonds is to be prepaid
pursuant to subsection (a) of this Section 2.3 or is declared to be immediately
due and payable pursuant to Article Eleven of the Indenture, as the context
requires.
The words “prepay”, “prepaid” and “prepayment”, as used in this Section 2.3,
shall mean “redeem”, “redeemed” and “redemption”, as those terms are used in the
Indenture, the term “Settlement Date”, as used in this Section 2.3, shall mean
“redemption date”, “date of redemption” and any similar term, as those terms are
used in the Indenture and the prepayment price provided for in this Section 2.3
shall mean “redemption price” for purposes of the Indenture. Any prepayment
under this Section 2.3 shall be made in accordance with Article Ten of the
Indenture except to the extent Section 2.3 shall provide otherwise.
Section 2.4.    The Company will not and will not permit any Affiliate to
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Bonds of the Series AG except upon the payment or prepayment of
the Bonds of the Series AG in accordance with the terms of this Third
Supplemental Indenture and the Bonds of the Series AG. The Company will promptly
cancel all Bonds of the Series AG acquired by it or any Affiliate pursuant to
any payment or prepayment of Bonds pursuant to any provision of this Third
Supplemental Indenture and no Bonds of the Series AG may be issued in
substitution or exchange for any such Bonds.
Section 2.5.    All monies paid to the Trustee pursuant to Sections 2.2 and 2.3
of this Article II shall be held by the Trustee in trust for the benefit of the
respective registered owners of the Bonds of the Series AG which are to be
redeemed (in whole or in part) and shall be paid to them as provided in Article
Ten of the Indenture.
Section 2.6.    Nothing contained in the Indenture or in any Bond shall be
construed to imply any obligation upon the Trustee to make any payment, except
out of monies deposited with it for such purpose by the Company.






--------------------------------------------------------------------------------






Article III
Certain Covenants
Section 3.1. The Company hereby covenants that, so long as any of the Bonds of
the Series AG shall remain outstanding, the covenants and agreements of the
Company set forth in Section 8.08 of the Indenture shall be and remain in full
force and effect, and be observed and complied with by the Company, with the
effect and result that if the Company is required to redeem Bonds pursuant to
said Section 8.08, it shall comply with the requirements of Section 2.2 of this
Third Supplemental Indenture.
Section 3.2. So long as any Bonds of the Series AG are outstanding, the Company
will not and will not permit any Controlled Entity (as such term is defined in
the Bond Purchase Agreement as defined in Section 3.3(a)) (a) to become
(including by virtue of being owned or controlled by a Blocked Person (as such
term is defined in the Bond Purchase Agreement)), own or control a Blocked
Person or any Person that is the target of sanctions imposed by the United
Nations or by the European Union, or (b) directly or indirectly to have any
investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Bonds of the Series AG) with any Person if such investment, dealing or
transaction (i) would cause any purchaser or holder of the Bonds of the
Series AG to be in violation of any law or regulation applicable to such
purchaser or holder, or (ii) is prohibited by or subject to sanctions under any
U.S. Economic Sanctions (as such term is defined in the Bond Purchase
Agreement), or (c) to engage, nor shall any Affiliate of either engage, in any
activity that could subject such Person or any Purchaser or holder to sanctions
under CISADA (as such term is defined in the Bond Purchase Agreement) or any
similar law or regulation with respect to Iran or any other country that is
subject to U.S. Economic Sanctions (as such term is defined in the Bond Purchase
Agreement).
Section 3.3.    (a) So long as any Bonds of the Series AG are outstanding,
unless waived by the registered owners of at least a majority in principal
amount of the Bonds of the Series AG then outstanding, the Company shall perform
or comply with all terms, provisions and conditions of the Bond Purchase
Agreement dated as of June 30, 2014 (the “Bond Purchase Agreement”) pursuant to
which the Bonds of the Series AG were issued.
(b)    So long as the Company is in compliance with Section 7.1 of the Bond
Purchase Agreement, the covenant contained in the second clause of
Section 9.15(1) of the Indenture shall not apply to the Bonds of the Series AG
and the Company shall not be required, pursuant to Section 9.15(1) of the
Indenture, to file information, documents or reports pursuant to Section 13 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), with the
Trustee or the Securities and Exchange Commission except to the extent the
Company shall otherwise be required to make such filings with the Securities and
Exchange Commission pursuant to Section 13 of the Exchange Act or pursuant to
the terms of any other Bonds outstanding under the Indenture.






--------------------------------------------------------------------------------




Article IV
Miscellaneous
Section 4.1. The Company is lawfully seized and possessed of all the real
estate, franchises and other property described or referred to in the Indenture
as presently mortgaged; subject to the exceptions stated therein, such real
estate, franchises and other property are free and clear of any lien prior to
the lien of the Indenture, except as set forth in the granting clauses of the
Indenture; and the Company has good right and lawful authority to mortgage the
same as provided in and by the Indenture.
Section 4.2.    The Trustee assumes no duties, responsibilities or liabilities
by reason of this Third Supplemental Indenture other than as set forth in the
Indenture, and this Third Supplemental Indenture is executed and accepted by the
Trustee subject to all the terms and conditions of its acceptance of the trust
under the Indenture, as fully as if said terms and conditions were herein set
forth at length.
Section 4.3.    As amended and modified by the First Supplemental Indenture, the
Second Supplemental Indenture and this Third Supplemental Indenture, the
Indenture is in all respects ratified and confirmed and the Indenture and the
First, Second and Third Supplemental Indentures shall be read, taken and
construed as one and the same instrument.
Section 4.4.    Subject to the amendments provided for in this Third
Supplemental Indenture, the terms defined in the Indenture, shall for all
purposes of this Third Supplemental Indenture, have the meanings specified in
the Indenture.
Section 4.5.    Whenever in this Third Supplemental Indenture any party hereto
is named or referred to, this shall, subject to the provisions of Articles
Thirteen and Fourteen pursuant of the Indenture, as heretofore supplemented, be
deemed to include the successors or assigns of such party, and all the covenants
and agreements in this Third Supplemental Indenture contained by or on behalf of
the Company, or by or on behalf of the Trustee shall, subject as aforesaid, bind
and inure to the benefit of the respective successors and assigns of such party
whether so expressed or not.
Section 4.6.    This Third Supplemental Indenture may be executed in several
counterparts, all or any of which may be treated for all purposes as one
original and shall constitute and be one and the same instrument.
Section 4.7.    The aggregate principal amount of Bonds which, immediately after
the authentication and delivery of the Bonds of the Series AG to be issued under
this Third Supplemental Indenture, will be outstanding under the provisions of,
and secured by, the Indenture, as amended by this Third Supplemental Indenture,
will be $340,000,000, consisting of $75,000,000 aggregate principal amount of
the Bonds of the AE Series and of $180,000,000 aggregate principal amount of the
Bonds of the AF Series hereinbefore set forth in the eleventh and thirteenth
recitals of this Third Supplemental Indenture and $85,000,000 aggregate
principal amount of Bonds of the Series AG hereby created.






--------------------------------------------------------------------------------




Section 4.8.    The Trustee makes no representation as to the validity or
sufficiency of this Third Supplemental Indenture.
Section 4.9.    This Third Supplemental Indenture and each Bond of the Series AG
shall be governed by and construed in accordance with the laws of the State of
South Dakota without regard to the choice of law principles thereof.
Notwithstanding the foregoing, the immunities and standard of care of the
Trustee, Registrar and paying agent in connection with the administration of
trusts and duties hereunder shall be governed by and construed in accordance
with the laws of the State of New York.






--------------------------------------------------------------------------------






In Witness Whereof, Black Hills Power, Inc., has caused this Third Supplemental
Indenture to be signed in its corporate name by its President or a Vice
President and its corporate seal to be hereunto affixed and attested by its
Secretary or an Assistant Secretary and The Bank of New York Mellon, in evidence
of its acceptance of the trust hereby created, has caused this Third
Supplemental Indenture to be signed in its corporate name by one of its
Authorized Officers and its corporate seal to be hereunto affixed and attested
by one of its Authorized Officers, all as of the day and year first above
written.


Black Hills Power, Inc.


(Seal)
By
________________________________

Its


Attest:


___________________________    
Secretary


The Bank of New York Mellon, as Trustee


(Seal)
By
________________________________

Authorized Officer


Attest:


_____________________________    
Authorized Signatory








--------------------------------------------------------------------------------




State of South Dakota    
City and County of _______    
On this _______, day of _____________, 2014, before me appeared _____________,
to me personally known, who, being by me duly sworn did say that he/she is a
______________ of Black Hills Power, Inc. and that the seal affixed to said
instrument is the corporate seal of said corporation and that said instrument
was signed and sealed on behalf of said corporation by authority of its Board of
Directors, and said _______________ acknowledged said instrument to be the free
act and deed of said corporation.




_______________________
 
Notary Public
 
 
 
 
 
My commission expires
__________________
 
 
 
 
 
 
 
(Notarial Seal)
 
 
 
 











--------------------------------------------------------------------------------




State of New York
City and County of New York    
On this _______ day of _____________, 2014, before me appeared ________________,
to me personally known, who, being by me duly sworn did say that he/she is an
Authorized Officer of The Bank of New York Mellon, and that the seal affixed to
said instrument is the corporate seal of said corporation and that said
instrument was signed and sealed in behalf of said corporation by authority of
its Board of Directors, and said ________________ acknowledged said instrument
to be the free act and deed of said corporation.
        
 
                                
_______________________
 
Notary Public
 
 
 
 
 
My commission expires
__________________
 
 
 
 
 
 
 
(Notarial Seal)
 
 











--------------------------------------------------------------------------------






    


Description of Real Property
[To be Updated by Company]
The real property pledged pursuant to the Indenture includes all improvements
and fixtures of any nature located on such property.
In addition, all water rights associated with, related to, or in any way
appurtenant to the real property described below are pledged to secure the
obligations under the Indenture.






--------------------------------------------------------------------------------




Appendix A
Assignment Certificate
In connection with the undersigned’s assignment and transfer to the assignee
identified below of that certain First Mortgage Bond, 4.43% Series AG Due
October 20, 2044 issued by the Company to the undersigned dated
________________:


Assignee’s social security or tax I.D. number: ___________________________
Assignee’s name: _____________________________
Assignee’s address and zip code: ___________________________
___________________________
___________________________
the undersigned hereby certifies that such First Mortgage Bond, 4.43% Series AG
Due October 20, 2044 is being transferred as specified below:
Check One
(1) ☐    to the Company or a subsidiary thereof;
(2) ☐    pursuant to an effective registration statement under the Securities
Act of 1933; or
(3) ☐    pursuant to an exemption from the registration requirements of the
Securities Act of 1933.
Unless one of items (1) through (3) above is checked, the Trustee or Registrar
will refuse to register the above-referenced First Mortgage Bond, 4.43% Series
AG Due October 20, 2044 in the name of any person other than the registered
holder thereof; provided, however, that if item (3) is checked, the Company may
reasonably require, prior to the registration of any such transfer of the First
Mortgage Bond, 4.43% Series AG Due October 20, 2044, additional information to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
of 1933.
If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register the First Mortgage Bond, 4.43% Series AG Due
October 20, 2044 in the name of any person other than the holder thereof unless
and until the conditions to any such transfer of registration set forth therein
and in the Third Supplemental Indenture shall have been satisfied.






--------------------------------------------------------------------------------






Signed: ___________________________________
Name of Holder:____________________________
Name of Signatory:__________________________
Title of Signatory:___________________________
Dated:___________________






--------------------------------------------------------------------------------












--------------------------------------------------------------------------------








Form of Opinions of Counsel for the Company


(To be Attached)






--------------------------------------------------------------------------------












--------------------------------------------------------------------------------










[Draft June 30, 2014]
Exhibit 4.6(a)(i)


 
 

[_____________], 2014






To the institutional investors named
on Schedule I attached hereto


Re:     First Mortgage Bonds, 4.43% Series AG due 2044


Ladies and Gentlemen:
We have acted as special counsel to Black Hills Power, Inc., a South Dakota
corporation (the “Company”), in connection with the sale to you (the
“Purchasers”) of $85,000,000 in aggregate principal amount of the Company’s
First Mortgage Bonds, 4.43% Series AG Due 2044 (the “Bonds”) to be issued under
the Restated and Amended Indenture of Mortgage and Deed of Trust between the
Company and JPMorgan Chase Bank, N.A. (formerly known as The Chase Manhattan
Bank), as Trustee (the successor of which is the Bank of New York Mellon and
such successor being hereinafter referred to as the “Trustee”) dated as of
September 1, 1999 (the “Original Indenture”), as amended and supplemented by the
First Supplemental Indenture thereto dated as of August 13, 2002, the Second
Supplemental Indenture thereto dated as of October 27, 2009, and the Third
Supplemental Indenture thereto dated as of October 1, 2014 between the Company
and the Trustee (the Original Indenture, as so supplemented, being hereinafter
referred to as the “Indenture”). This opinion is being delivered pursuant to
Section 4.6(a)(i) of the Bond Purchase Agreement dated as of June 30, 2014 (the
“Purchase Agreement”), between the Company and the Purchasers. The Bonds, the
Indenture and the Purchase Agreement are hereinafter collectively called the
“Transaction Documents”. Unless otherwise stated, capitalized terms used herein
are used with the meanings given those terms in the Purchase Agreement.


We have made such examination of laws and facts as we have deemed necessary as a
basis for our opinions set forth below. In connection with such examination, we
have reviewed the following documents: (i) the Purchase Agreement, (ii) the
Indenture, and (iii) the form of certificate representing the Bonds.


Based upon and subject to the foregoing and the qualifications set forth in
Annex A attached hereto, we advise you that in our opinion:


1.The Bonds, when authenticated by the Trustee in accordance with the terms of
the Indenture and delivered against payment therefor in accordance with the
terms of the Purchase Agreement, to the extent New York law is applicable
thereto, will constitute valid and binding obligations of the Company,
enforceable






--------------------------------------------------------------------------------




against the Company in accordance with their terms, subject to (i) applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent transfer,
fraudulent conveyance, voidable preference, receivership and other laws of
general application affecting the enforcement of creditors’ rights, (ii) general
principles of equity, including without limitation, concepts of materiality,
reasonableness, good faith, fair dealing and the possible unavailability of
specific performance, injunctive relief or other equitable remedies, whether
considered in a proceeding in equity or at law, (iii) public policy
considerations that may limit the rights of parties to obtain specific remedies
or enforce specific terms, and (iv) governmental authority to limit, delay or
prohibit the making of payments outside the United States.


2.The Indenture, to the extent New York law is applicable thereto, constitutes a
legal, valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms, subject to (i) applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent transfer, fraudulent
conveyance, voidable preference, receivership and other laws of general
application affecting the enforcement of creditors’ rights, laws affecting the
rights of mortgagees and other secured parties generally and state laws
affecting the enforcement of certain remedial provisions, provided that such
state laws affecting the enforcement of certain remedial provisions will not, in
our opinion, render the remedies afforded by the Indenture, to the extent New
York law is applicable thereto, inadequate for the practical realization of the
benefits of the security afforded thereby, (ii) general principles of equity,
including without limitation, concepts of materiality, reasonableness, good
faith, fair dealing and the possible unavailability of specific performance,
injunctive relief or other equitable remedies, whether considered in a
proceeding in equity or at law, (iii) public policy considerations that may
limit the rights of parties to obtain specific remedies or enforce specific
terms, and (iv) governmental authority to limit, delay or prohibit the making of
payments outside the United States.


3.The Purchase Agreement constitutes a legal, valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, subject
to (i) applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
transfer, fraudulent conveyance, voidable preference, receivership and other
laws of general application affecting the enforcement of creditors’ rights,
(ii) general principles of equity, including without limitation, concepts of
materiality, reasonableness, good faith, fair dealing and the possible
unavailability of specific performance, injunctive relief or other equitable
remedies, whether considered in a proceeding in equity or at law, (iii) public
policy considerations that may limit the rights of parties to obtain specific
remedies or enforce specific terms, and (iv) governmental authority to limit,
delay or prohibit the making of payments outside the United States.


4.Neither the execution and the delivery of the Purchase Agreement, the
consummation of the transactions effected thereby and by the Indenture and the
fulfillment of the terms thereof, the issuance and delivery of the Bonds nor the
compliance by the Company with all the terms and provisions of the Indenture and
the Purchase Agreement will result in a violation of any Generally Applicable
U.S. Federal Law. As used herein, the term “Generally Applicable U.S. Federal
Law” means any United States federal statute, rule or regulation applicable to
the Company other than those that are part of a regulatory scheme specifically
applicable to business organizations engaged in the type of regulated business
activities conducted by the Company.






--------------------------------------------------------------------------------




5.It is not necessary in connection with the sale of the Bonds under the
circumstances contemplated by the Purchase Agreement to register the offer or
sale of the Bonds under Section 5 of the Securities Act of 1933, as amended, or
to qualify the Indenture under the Trust Indenture Act of 1939, as amended. No
other approval, authorization, consent, certificate or order of, or registration
with, any United States Federal governmental body is required under Generally
Applicable U.S. Federal Law in connection with the issuance and sale of the
Bonds by the Company under the circumstances contemplated by the Purchase
Agreement.


6.Assuming that the Company complies with the description of the use of proceeds
of the sale of the Bonds contained in the Confidential Private Placement
Memorandum dated June 2014 relating to the Bonds, the sale of the Bonds will not
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System.


Except as specifically provided below, this opinion letter may not be used or
relied upon by or published or communicated to any person other than the
addressees hereof, or used or relied upon for any purpose whatsoever other than
in connection with the transactions contemplated by the Purchase Agreement. We
hereby consent to delivery of copies of this opinion letter to the National
Association of Insurance Commissioners and to any person, not otherwise an
addressee hereof, who becomes an assignee of a Purchaser in accordance with the
terms of the Transaction Documents, or any such prospective assignee, in each
case on the condition and understanding that, except as provided below with
respect to any such actual assignee, (x) such disclosure is made solely to
enable such person to be informed that an opinion letter has been rendered and
to be made aware of its terms, but not for the purpose of reliance, and (y) we
assume no duty or liability to any person to whom such disclosure is made. We
hereby further consent to reliance on this opinion letter by any such actual
assignee to the same extent as the addressees hereof as if this opinion letter
had been addressed and delivered to such assignee on the date hereof on the
condition and understanding that (x) we assume no responsibility or obligation
to consider the applicability or the correctness of this opinion letter to any
person other than the addressees hereof, (y) any such reliance by an assignee
must be actual and reasonable under the circumstances existing at the time of
such assignment, including any circumstances relating to changes in law or to
facts or other developments known to or reasonably knowable by such assignee at
such time, and (z) in no event shall any assignee have any greater rights with
respect to this opinion letter than did its assignor. In furtherance and not in
limitation of the foregoing, our consent to such reliance shall in no event
constitute a reissuance of the opinions expressed herein or otherwise extend any
statute of limitations period applicable hereto on the date hereof.


Very truly yours,


FAEGRE BAKER DANIELS LLP
By: _________________________________                            
Sonia A. Shewchuk












--------------------------------------------------------------------------------








PURCHASERS


New York Life Insurance Company
c/o NYL Investors LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Private Capital Investors, 2nd Floor


New York Life Insurance and Annuity Corporation
c/o NYL Investors LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Private Capital Investors, 2nd Floor


Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Boulevard
Charlotte, North Carolina 28262


John Hancock Life Insurance Company (U.S.A.)
c/o John Hancock Financial Services
197 Clarendon Street
Boston, Massachusetts 02116
Attn: Investment Law, C-3


John Hancock Life & Health Insurance Company
c/o John Hancock Financial Services
197 Clarendon Street
Boston, Massachusetts 02116
Attn: Investment Law, C-3


John Hancock Life Insurance Company of New York
c/o John Hancock Financial Services
197 Clarendon Street
Boston, Massachusetts 02116
Attn: Investment Law, C-3


United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Attention: 4-Investment Management






--------------------------------------------------------------------------------






United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Attention: 4-Investment Management










--------------------------------------------------------------------------------












In rendering the accompanying opinion letter dated [________], 2014 (the
“Opinion Letter”), we wish to advise you of the following additional
qualifications to which such Opinion Letter is subject:


(a)    As to certain facts relevant to our opinions, we have relied upon
representations made by the Company in the Purchase Agreement, the assumptions
set forth below as to the matters referred to therein, and upon certificates of,
and information provided by, officers and employees of the Company, reasonably
believed by us to be appropriate sources of information, as to the accuracy of
such factual matters, in each case without independent verification thereof or
other investigation; provided, however, that our Primary Lawyers have no Actual
Knowledge concerning the factual matters upon which reliance is placed which
would render such reliance unreasonable. For the purposes hereof and the
accompanying Opinion Letter, the term “Primary Lawyers” means lawyers in this
firm who have given substantive legal attention to representation of the Company
in connection with the transactions effected pursuant to the Purchase Agreement,
and the term “Actual Knowledge” means the conscious awareness by such Primary
Lawyers at the time the Opinion Letter is delivered of facts or other
information without any other investigation.


(b)    Our Opinion Letter is limited to the laws of the State of New York and
the federal laws of the United States (the “Covered Laws”), and we express no
opinion as to the effect on the matters covered by our opinions of any other
law. Furthermore, in rendering the opinions, we have only considered the
applicability of statutes, rules, regulations and judicial decisions that a
lawyer practicing in any jurisdiction the laws of which are addressed by this
Opinion Letter (the “Opining Jurisdictions”) exercising customary professional
diligence would reasonably recognize as being directly applicable to the Company
or the transactions effected by the Transaction Documents.


(c)    We express no opinion as to whether, or the extent to which, the laws of
any particular jurisdiction apply to the subject matter hereof, including
without limitation the enforceability of the governing law provisions contained
in any agreements or documents.


(d)    We have relied, without investigation, upon the following assumptions:
(i) natural persons who are involved on behalf of the Company have sufficient
legal capacity to enter into and perform, on behalf of the Company, the
transactions contemplated by the Transaction Documents or to carry out their
respective roles in such transactions; (ii) each party to or having rights under
agreements or instruments relevant hereto (other than the Company) has satisfied
those legal requirements that are applicable to it to the extent necessary to
make such agreements or instruments enforceable against it; (iii) each party to
or having rights under agreements or instruments relevant hereto (other than the
Company) has complied with all legal requirements pertaining to its status (such
as legal investment laws, foreign qualification statutes and business activity
reporting requirements) as such status relates to its rights to enforce such
agreements or instruments against the Company; (iv) each document submitted to
us for review is accurate and complete, each such document that is an original
is authentic, each such document that is a copy conforms to an authentic
original, and all signatures on each such document are genuine; (v) there has
not been any mutual mistake of fact or misunderstanding, fraud, duress or undue
influence; (vi) the conduct of the parties to or having rights under the
Transaction Documents has complied with any requirement of good faith, fair
dealing and conscionability; (vii) all statutes, judicial and administrative
decisions, and rules and regulations of governmental agencies, constituting
Covered Laws, are publicly available to lawyers practicing in Minnesota;
(viii) all relevant statutes, rules, regulations or agency actions






--------------------------------------------------------------------------------




are constitutional and valid unless a reported decision in the Opining
Jurisdictions has specifically addressed but not resolved, or has established,
its unconstitutionality or invalidity; (ix) documents reviewed by us (other than
the Purchase Agreement, the Indenture and the Bonds) would be enforced as
written and would be interpreted in a manner consistent with their
interpretation under the laws of the State of Minnesota; (x) the Company will
not in the future take any discretionary action (including a decision not to
act) permitted under the Transaction Documents that would result in a violation
of law or constitute a breach or default under any other agreement, order or
regulation; (xi) the Company will obtain any permits and governmental approvals
required in the future, and take any actions similarly required, relevant to
performance of the Transaction Documents; (xii) all parties to the transaction
will act in accordance with, and will refrain from taking any action that is
forbidden by, the terms and conditions of the Transaction Documents; and (xiii)
there are no agreements or understandings among the parties, written or oral,
and there is no usage of trade or course of prior dealings among the parties
that would, in either case, define, supplement or qualify the terms of any
Transaction Document.


(e)    We have further assumed, without investigation, that (i) the Company has
been duly organized and is validly existing and in good standing under the laws
of the State of South Dakota; (ii) the Company has the power and authority under
its governing documents and the laws of the State of South Dakota to execute and
deliver the Transaction Documents, to perform its obligations thereunder and to
consummate the transactions contemplated thereby; (iii) the Transaction
Documents have been duly authorized, executed and delivered by the Company; and
(iv) the Company has obtained all governmental and third party authorizations,
consents, approvals and orders and has made all filings and registrations
required to enable it to execute, deliver and perform its obligations under, and
consummate the transactions contemplated by, the Transaction Documents,
including without limitation an order of each of the South Dakota Public
Utilities Commission and the Wyoming Public Service Commission authorizing and
approving the issuance and sale of the Bonds (which authorizations, consents,
approvals and orders have become final and remain in full force and effect), and
such execution, delivery, performance and consummation does not and will not
violate or conflict with any law, rule, regulation, order, decree, judgment,
instrument or agreement binding upon the Company or its properties (it being
understood that the assumption set forth in this clause (iv) does not extend to
Generally Applicable U.S. Federal Law which is addressed in paragraphs 4, 5 and
6 of the Opinion Letter).






--------------------------------------------------------------------------------






(f)    The opinions expressed in the Opinion Letter are limited to the specific
issues addressed and to facts and laws existing on the date hereof. By rendering
such opinions, we do not undertake to advise you with respect to any other
matter or of any change in such laws or in the interpretation thereof, or of any
changes in such facts, which may occur after the date hereof.


(g)    Without limiting any other qualifications set forth herein, the opinions
expressed in paragraphs 1, 2 and 3 of the Opinion Letter are subject to the
effect of generally applicable laws that (i) provide for the enforcement of oral
waivers or modifications where a material change of position in reliance thereon
has occurred or provide that a course of performance may operate as a waiver;
(ii) limit the enforcement of provisions of a contract that purport to require
waiver of the obligations of good faith, fair dealing, diligence and
reasonableness; (iii) limit the availability of a remedy under certain
circumstances where another remedy has been elected; (iv) limit the
enforceability of provisions releasing, exculpating or exempting a party from,
or requiring indemnification of a party for, liability for its own action or
inaction, to the extent the action or inaction involves negligence,
recklessness, willful misconduct or unlawful conduct or insofar as such
provisions otherwise contravene public policy; (v) may, where less than all of a
contract may be unenforceable, limit the enforceability of the balance of the
contract to circumstances in which the unenforceable portion is not an essential
part of the agreed exchange; (vi) govern and afford judicial discretion
regarding determination of damages and entitlement to attorneys’ fees and other
costs; (vii) may permit a party who has materially failed to render or offer
performance required by a contract to cure that failure unless either permitting
a cure would unreasonably hinder the aggrieved party from making substitute
arrangements for performance or it is important under the circumstances to the
aggrieved party that performance occur by the date stated in the contract;
(viii) may limit the enforceability of provisions for the payment of premiums
upon mandatory prepayment to the extent any such payment constitutes, or is
deemed to constitute, a penalty or forfeiture; (ix) may require mitigation of
damages; and (x) provide a time limitation after which rights may not be
enforced (i.e., statutes of limitation).


(h)    We express no opinion as to the enforceability or effect in the Indenture
or the Bonds of (i) any provision that authorizes one party to act as
attorney‑in‑fact for another party; (ii) any provision waiving legal or
equitable defenses or other procedural, judicial or substantive rights; or
(iii) any provision that unreasonably restricts the ability of the Company to
transfer any property.


(j)    The opinions expressed do not address any of the following legal issues:
(i) except as set forth in paragraph 5 of the Opinion Letter, federal or state
securities laws and regulations, (ii) laws and regulations relating to commodity
(and other) futures and indices and other similar instruments; (ii) except as
set forth in paragraph 6 of the Opinion Letter, Federal Reserve Board margin
regulations; (iii) the statutes and ordinances, administrative decisions and the
rules and regulations of counties, towns, municipalities and special political
subdivisions (whether created or enabled through legislative action at the
federal, state or regional level) and judicial decisions to the extent that they
deal with the foregoing; (iv) fraudulent transfer and fraudulent conveyance
laws; (v) compliance with fiduciary duty and conflict‑of‑interest requirements;
(vi) federal and state tax laws and regulations; (vii) federal and state
racketeering laws and regulations (e.g., RICO); (viii) federal and state laws,
regulations and policies concerning national and local emergency (e.g., the
International Emergency Economic Powers Act, as amended), possible judicial
deference to acts of sovereign states, and criminal and civil forfeiture laws;
(ix) other statutes of general application to the extent they provide for
criminal prosecution (e.g., federal and state mail fraud and wire fraud
statutes); and (x) laws, regulations, directives and executive orders
restricting transactions with or






--------------------------------------------------------------------------------




freezing or otherwise controlling assets of designated foreign persons or
governing investments by foreign persons in the United States.


(k)    We express no opinion as to the creation or attachment of any lien
provided in the Indenture or the necessity of making any filings in connection
therewith. Furthermore, we express no opinion as to the perfection or relative
priority of any lien provided in the Indenture or the necessity of making any
filings in connection therewith.


(l)    In rendering the opinion in paragraph 5 of the Opinion Letter, we have
assumed the accuracy of the representations, warranties and agreements of
(i) the Purchasers contained in the Purchase Agreement, and (ii) J.P. Morgan
Securities LLC and Mitsubishi UFJ Securities (USA), Inc. contained in the
[Letters] dated [____], 2014.


(m)    We express no opinion as to the enforceability or effect in the Purchase
Agreement of any agreement to submit to the jurisdiction of any particular court
or other governmental authority (either as to personal jurisdiction or subject
matter jurisdiction), any provision restricting access to courts, any waivers of
the right to jury trial, any waivers of service of process requirements that
would otherwise be applicable, or any provision otherwise affecting the
jurisdiction or venue of courts.








--------------------------------------------------------------------------------


















Exhibit 4.6(a)(ii)
DDRH


_______________, 2014








To the institutional investors named
on Schedule I attached hereto


Re:     First Mortgage Bonds, 4.43% Series AG due 2044


Ladies and Gentlemen:


We have acted as special Wyoming counsel to Black Hills Power, Inc., a South
Dakota corporation (the “Company”), in connection with the sale to you (the
“Purchasers”) of $85,000,000 in aggregate principal amount of the Company’s
First Mortgage Bonds, 4.43% Series AG Due 2044 (the “Bonds”) to be issued under
the Restated and Amended Indenture of Mortgage and Deed of Trust between the
Company and JPMorgan Chase Bank, N.A. (formerly known as The Chase Manhattan
Bank), as Trustee (the successor of which is the Bank of New York Mellon and
such successor being hereinafter referred to as the “Trustee”) dated as of
September 1, 1999 (the “Original Indenture”), as amended and supplemented by the
First Supplemental Indenture thereto dated as of August 13, 2002, the Second
Supplemental Indenture thereto dated as of October 27, 2009, and the Third
Supplemental Indenture thereto dated as of October 1, 2014 between the Company
and the Trustee (the Original Indenture, as so supplemented, being hereinafter
referred to as the “Indenture”). This opinion is being delivered pursuant to
Section 4.6(a)(ii) of the Bond Purchase Agreement dated June as of 30, 2014 (the
“Purchase Agreement”), between the Company and the Purchasers. The Bonds, the
Indenture and the Purchase Agreement are hereinafter collectively called the
“Transaction Documents”. Unless otherwise stated, capitalized terms used herein
are used with the meanings given those terms in the Purchase Agreement.


We have made such examination of laws and facts as we have deemed necessary as a
basis for our opinions set forth below. In connection with such examination, we
have reviewed the following documents: (i) the Purchase Agreement, (ii) the
Indenture, and (iii) the form of certificate representing the Bonds.


Based upon and subject to the foregoing and the qualifications and assumptions
set forth in Annex A attached hereto, we advise you that in our opinion:
 
1.The Company is duly qualified to do business as a foreign corporation in good
standing in the State of Wyoming.






--------------------------------------------------------------------------------






2.    All approvals and authorizations of the Wyoming Public Service Commission
under the Wyoming Transmitting Utility Act which are required to be obtained in
connection with the issuance of the Bonds and the execution and delivery by the
Company of, and the performance by the Company of its obligations under, the
Transaction Documents have been duly obtained, validly issued and are in full
force and effect and final, and all periods for appeal and rehearing by third
parties have expired and all conditions contained in such approvals and
authorizations which are to be fulfilled on or prior to the issuance of the
Bonds have been fulfilled.


3.    Except for authorizations of the Wyoming Public Service Commission under
the Wyoming Transmitting Utility Act, no other consent, approval, authorization
or order of, or filing with, any governmental agency or body or any court is
required under Wyoming law for the consummation of the transactions contemplated
by the Purchase Agreement in connection with the issuance and sale of the Bonds
by the Company, except such as may be required under state securities laws.


4.    The Indenture is in proper form, conforming to the laws of the State of
Wyoming to give and create the lien that it purports to create, and upon proper
recording in the office of the County Clerk in the counties where the real
property and fixtures are located and in the office of the Wyoming Secretary of
State for personal property, will effectuate the lien of the Indenture.


5.    To the extent it is not excepted from the lien of the Indenture, and based
solely upon the [title insurance policy issued by -- ], the Company has good
title to all real property specifically described in the Indenture located in
the State of Wyoming, together with improvements thereon (except such properties
as have been released from the lien of the Indenture in accordance with the
terms thereof), subject only to: (a) taxes and assessments not yet delinquent;
(b) the lien of the Indenture; (c) Permitted Encumbrances as defined in the
Indenture; and (d) as to parts of the Company’s property, easements, conditions,
restrictions, leases, reservations in conveyances and similar encumbrances that
do not affect the Company’s use of the property in the usual course of business,
certain minor defects in titles that are not material, defects in titles to
certain properties that are not essential to the Company’s business, and
mechanic’s lien claims being contested or not of record or for the satisfaction
or discharge of which adequate provisions have been made by the Company pursuant
to the Indenture.


6.    The Bonds, when authenticated by the Trustee in accordance with the terms
of the Indenture and delivered against payment therefor in accordance with the
terms of the Purchase Agreement, will be secured by a valid and direct mortgage
lien of the Indenture on all of the real properties now owned by the Company in
Wyoming and not excepted from the Granting Clauses of the Indenture, and by a
valid security interest on all property and rights described in the Indenture
and not so excepted, in which a security interest may be created under Article 9
of the Wyoming Uniform Commercial Code, subject only to the items set forth in
the preceding paragraph 5 of this opinion.


Except as specifically provided below, this opinion letter may not be used or
relied upon by or published or communicated to any person other than the
addressees hereof, or used or relied upon for any purpose whatsoever other than
in connection with the transactions contemplated by the Purchase Agreement. We
hereby consent to delivery of copies of this opinion letter to the National
Association of Insurance Commissioners and to any person, not otherwise an
addressee hereof, who becomes an assignee of a Purchaser in accordance with the
terms of the Transaction Documents, or any such prospective assignee, in each
case on the condition and understanding that, except as provided below with
respect to any such actual assignee, (x) such disclosure is made solely to
enable such person to be informed that an opinion letter has been rendered and
to be made aware of its terms, but not for the purpose of reliance, and (y) we
assume no duty or liability to any person to whom such disclosure is made. We
hereby further consent to reliance on this opinion letter






--------------------------------------------------------------------------------




by any such actual assignee to the same extent as the addressees hereof as if
this opinion letter had been addressed and delivered to such assignee on the
date hereof on the condition and understanding that (x) we assume no
responsibility or obligation to consider the applicability or the correctness of
this opinion letter to any person other than the addressees hereof, (y) any such
reliance by an assignee must be actual and reasonable under the circumstances
existing at the time of such assignment, including any circumstances relating to
changes in law or to facts or other developments known to or reasonably knowable
by such assignee at such time, and (z) in no event shall any assignee have any
greater rights with respect to this opinion letter than did its assignor. In
furtherance and not in limitation of the foregoing, our consent to such reliance
shall in no event constitute a reissuance of the opinions expressed herein or
otherwise extend any statute of limitations period applicable hereto on the date
hereof.






Sincerely,
DRAY, DYEKMAN, REED & HEALEY, P.C.




By:     _____________________________                    
Randall B. Reed, for the firm






--------------------------------------------------------------------------------






SCHEDULE I
TO OPINION LETTER
DATED [    ], 2014


PURCHASERS


New York Life Insurance Company
c/o NYL Investors LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Private Capital Investors, 2nd Floor


New York Life Insurance and Annuity Corporation
c/o NYL Investors LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Private Capital Investors, 2nd Floor


Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Boulevard
Charlotte, North Carolina 28262


John Hancock Life Insurance Company (U.S.A.)
c/o John Hancock Financial Services
197 Clarendon Street
Boston, Massachusetts 02116
Attn: Investment Law, C-3


John Hancock Life & Health Insurance Company
c/o John Hancock Financial Services
197 Clarendon Street
Boston, Massachusetts 02116
Attn: Investment Law, C-3


John Hancock Life Insurance Company of New York
c/o John Hancock Financial Services
197 Clarendon Street
Boston, Massachusetts 02116
Attn: Investment Law, C-3


United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Attention: 4-Investment Management








--------------------------------------------------------------------------------




United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Attention: 4-Investment Management






--------------------------------------------------------------------------------








ANNEX A
TO OPINION LETTER
DATED [         ], 2014




In rendering the accompanying opinion letter dated [________], 2014 (the
“Opinion Letter”), we wish to advise you of the following additional
qualifications and assumptions to which such Opinion Letter is subject:


(a)    As to certain facts relevant to our opinions, we have relied upon
representations made by the Company in the Purchase Agreement, the assumptions
set forth below as to the matters referred to therein, and upon certificates of,
and information provided by, officers and employees of the Company, reasonably
believed by us to be appropriate sources of information, as to the accuracy of
such factual matters, in each case without independent verification thereof or
other investigation; provided, however, that the members of Dray, Dyekman, Reed
& Healey, P.C. (the “Firm”) have no Actual Knowledge concerning the factual
matters upon which reliance is placed which would render such reliance
unreasonable. For the purposes hereof and the accompanying Opinion Letter, the
term “Actual Knowledge” means the conscious awareness by the Firm at the time
the Opinion Letter is delivered of facts or other information without any other
investigation.


(b)    Our Opinion Letter is limited to the laws of the State of Wyoming (the
“Covered Laws”), and we express no opinion as to the effect on the matters
covered by our opinions of any other law. Furthermore, in rendering the
opinions, we have only considered the applicability of statutes, rules,
regulations and judicial decisions that a lawyer practicing in Wyoming
exercising customary professional diligence would reasonably recognize as being
directly applicable to the Company or the transactions effected by the
Transaction Documents.


(c)    We express no opinion as to whether, or the extent to which, the laws of
any particular jurisdiction apply to the subject matter hereof, including
without limitation the enforceability of the governing law provisions contained
in any agreements or documents.


(d)    We have relied, without investigation, upon the following assumptions:
(i) natural persons who are involved on behalf of the Company have sufficient
legal capacity to enter into and perform, on behalf of the Company, the
transactions contemplated by the Transaction Documents or to carry out their
respective roles in such transactions; (ii) each party to or having rights under
agreements or instruments relevant hereto (other than the Company) has satisfied
those legal requirements that are applicable to it to the extent necessary to
make such agreements or instruments enforceable against it; (iii) each party to
or having rights under agreements or instruments relevant hereto (other than the
Company) has complied with all legal requirements pertaining to its status (such
as legal investment laws, foreign qualification statutes and business activity
reporting requirements) as such status relates to its rights to enforce such
agreements or instruments against the Company; (iv) each document submitted to
us for review is accurate and complete, each such document that is an original
is authentic, each such document that is a copy conforms to an authentic
original, and all signatures on each such document are genuine; (v) there has
not been any mutual mistake of fact or misunderstanding, fraud, duress or undue
influence; (vi) the conduct of the parties to or having rights under the
Transaction Documents has complied with any requirement of good faith, fair
dealing and conscionability; (vii) all statutes, judicial and administrative
decisions, and






--------------------------------------------------------------------------------




rules and regulations of governmental agencies, constituting Covered Laws, are
publicly available to lawyers practicing in Wyoming; (viii) all relevant
statutes, rules, regulations or agency actions are constitutional and valid
unless a reported decision in Wyoming has specifically addressed but not
resolved, or has established, its unconstitutionality or invalidity;
(ix) documents reviewed by us (other than the Indenture, the Purchase Agreement
and the Bonds) would be enforced as written and would be interpreted in a manner
consistent with their interpretation under the laws of the State of Wyoming;
(x) the Company will not in the future take any discretionary action (including
a decision not to act) permitted under the Transaction Documents that would
result in a violation of law or constitute a breach or default under any other
agreement, order or regulation; (xi) the Company will obtain any permits and
governmental approvals required in the future, and take any actions similarly
required, relevant to performance of the Transaction Documents; (xii) all
parties to the transaction will act in accordance with, and will refrain from
taking any action that is forbidden by, the terms and conditions of the
Transaction Documents; and (xiii) there are no agreements or understandings
among the parties, written or oral, and there is no usage of trade or course of
prior dealings among the parties that would, in either case, define, supplement
or qualify the terms of any Transaction Document.


(e)    We have further assumed, without investigation, that (i) the Company has
been duly organized and is validly existing and in good standing under the laws
of the State of South Dakota; (ii) the Company has the power and authority under
the laws of the State of South Dakota to execute and deliver the Indenture and
the Bonds, to perform its obligations thereunder and to consummate the
transactions contemplated thereby; (iii) the Indenture and the Bonds have been
duly authorized, executed and delivered by the Company; and (iv) the Company has
obtained all governmental and third party authorizations, consents, approvals
and orders and has made all filings and registrations required to enable it to
execute, deliver and perform its obligations under, and consummate the
transactions contemplated by, the Indenture and the Bonds, including without
limitation an order of the South Dakota Public Utilities Commission authorizing
and approving the issuance and sale of the Bonds (which authorizations,
consents, approvals and orders have become final and remain in full force and
effect), and such execution, delivery, performance and consummation does not and
will not violate or conflict with any law, rule, regulation, order, decree,
judgment, instrument or agreement binding upon the Company or its properties (it
being understood that the assumption set forth in this clause (iv) does not
extend to Covered Laws which are addressed in paragraphs 2 and 3 of the Opinion
Letter).


(f)    The opinions expressed in the Opinion Letter are limited to the specific
issues addressed and to facts and laws existing on the date hereof. By rendering
such opinions, we do not undertake to advise you with respect to any other
matter or of any change in such laws or in the interpretation thereof, or of any
changes in such facts, which may occur after the date hereof.






--------------------------------------------------------------------------------






(g)    Without limiting any other qualifications set forth herein, our opinions
are subject to the effect of generally applicable laws that (i) provide for the
enforcement of oral waivers or modifications where a material change of position
in reliance thereon has occurred or provide that a course of performance may
operate as a waiver; (ii) limit the enforcement of provisions of a contract that
purport to require waiver of the obligations of good faith, fair dealing,
diligence and reasonableness; (iii) limit the availability of a remedy under
certain circumstances where another remedy has been elected; (iv) limit the
enforceability of provisions releasing, exculpating or exempting a party from,
or requiring indemnification of a party for, liability for its own action or
inaction, to the extent the action or inaction involves negligence,
recklessness, willful misconduct or unlawful conduct or insofar as such
provisions otherwise contravene public policy; (v) may, where less than all of a
contract may be unenforceable, limit the enforceability of the balance of the
contract to circumstances in which the unenforceable portion is not an essential
part of the agreed exchange; (vi) govern and afford judicial discretion
regarding determination of damages and entitlement to attorneys’ fees and other
costs; (vii) may permit a party who has materially failed to render or offer
performance required by a contract to cure that failure unless either permitting
a cure would unreasonably hinder the aggrieved party from making substitute
arrangements for performance or it is important under the circumstances to the
aggrieved party that performance occur by the date stated in the contract;
(viii) may limit the enforceability of provisions for the payment of premiums
upon mandatory prepayment to the extent any such payment constitutes, or is
deemed to constitute, a penalty or forfeiture; (ix) may require mitigation of
damages; and (x) provide a time limitation after which rights may not be
enforced (i.e., statutes of limitation).


(h)    We express no opinion as to the enforceability or effect in the Indenture
or the Bonds of (i) any provision that authorizes one party to act as
attorney‑in‑fact for another party; (ii) any provision waiving legal or
equitable defenses or other procedural, judicial or substantive rights; or
(iii) any provision that unreasonably restricts the ability of the Company to
transfer any property.


(i)    We express no opinion as to the priority, other than perfection, of the
mortgage lien or any security interest on all property and rights described in
the Indenture.


(j)    The opinions expressed do not address any of the following legal issues:
(i) federal or state securities laws and regulations, (ii) the statutes and
ordinances, administrative decisions and the rules and regulations of counties,
towns, municipalities and special political subdivisions (whether created or
enabled through legislative action at the federal, state or regional level) and
judicial decisions to the extent that they deal with the foregoing;
(iii) fraudulent transfer and fraudulent conveyance laws; (iv) compliance with
fiduciary duty and conflict‑of‑interest requirements; (v) federal and state tax
laws and regulations; (vi) federal and state racketeering laws and regulations
(e.g., RICO); (vii) federal and state laws, regulations and policies concerning
national and local emergency (e.g., the International Emergency Economic Powers
Act, as amended), possible judicial deference to acts of sovereign states, and
criminal and civil forfeiture laws; (viii) other statutes of general application
to the extent they provide for criminal prosecution (e.g., federal and state
mail fraud and wire fraud statutes); and (ix) laws, regulations, directives and
executive orders restricting transactions with or freezing or otherwise
controlling assets of designated foreign persons or governing investments by
foreign persons in the United States.






--------------------------------------------------------------------------------






(k)    The parties having rights under the Transaction Documents and their
successors and assigns will (i) act in good faith and in a commercially
reasonable manner in the exercise of any rights or enforcement of any remedies
under the Transaction Documents; (ii) not engage in any conduct in the exercise
of such rights or enforcement of such remedies that would constitute other than
fair dealing; and (iii) comply with all requirements of applicable procedural
and substantive law in exercising any rights or enforcing any remedies under the
Transaction Documents.








--------------------------------------------------------------------------------






[SJH Letterhead]


[_____________], 2014




To the institutional investors named
on Schedule I attached hereto


Re:     First Mortgage Bonds, 4.43% Series AG due 2044


Ladies and Gentlemen:


I am General Counsel of Black Hills Power, Inc., a South Dakota corporation (the
“Company”), and I have acted as counsel for the Company in connection with the
sale to you (the “Purchasers”) of $85,000,000 in aggregate principal amount of
the Company’s First Mortgage Bonds, 4.43% Series AG Due 2044 (the “Bonds”) to be
issued under the Restated and Amended Indenture of Mortgage and Deed of Trust
between the Company and JPMorgan Chase Bank, N.A. (formerly known as The Chase
Manhattan Bank), as Trustee (the successor of which is The Bank of New York
Mellon and such successor being hereinafter referred to as the “Trustee”) dated
as of September 1, 1999 (the “Original Indenture”), as amended and supplemented
by the First Supplemental Indenture thereto dated as of August 13, 2002, the
Second Supplemental Indenture thereto dated as of October 27, 2009, and the
Third Supplemental Indenture thereto dated as of October 1, 2014 between the
Company and the Trustee (the Original Indenture, as so supplemented, being
hereinafter referred to as the “Indenture”). This opinion is being delivered
pursuant to Section 4.6(a)(iii) of the Bond Purchase Agreement dated as of
June 30, 2014 (the “Purchase Agreement”), between the Company and the
Purchasers. The Bonds, the Indenture and the Purchase Agreement are hereinafter
collectively called the “Transaction Documents”. Unless otherwise stated,
capitalized terms used herein are used with the meanings given those terms in
the Purchase Agreement.


I have made such examination of laws and facts as I have deemed necessary as a
basis for my opinions set forth below. In connection with such examination, I or
persons responsible to me have examined the following documents: (i) the
Purchase Agreement, (ii) the Indenture, (iii) the form of certificates
representing the Bonds, (iv) the Company’s restated articles of incorporation,
as amended (the “Articles of Incorporation”), (v) the Company’s bylaws (the
“Bylaws”), (vi) certain resolutions of the Board of Directors of the Company and
Black Hills Corporation relating to, among other things, the execution and
delivery of the Purchase Agreement and the Indenture in the name of the Company
and the issuance and delivery of the Bonds, and (vii) such corporate documents
and records of the Company, such certificates of public officials and officers
of the Company, and such other documents and matters as I have deemed necessary
or appropriate for purposes of this opinion.






--------------------------------------------------------------------------------










Based upon and subject to the foregoing and the qualifications set forth in
Annex A attached hereto, I advise you that in my opinion:


2.The Company has been duly incorporated and is an existing corporation in good
standing under the laws of the State of South Dakota, with corporate power and
authority to own its properties and conduct its business as currently conducted;
and the Company is duly qualified to do business as a foreign corporation in
good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not,
individually or in the aggregate, have a Material Adverse Effect.


3.The Purchase Agreement has been duly authorized, executed and delivered by the
Company.


4.The Company has full corporate power and authority to authorize, issue and
sell the Bonds as contemplated by the Purchase Agreement. The Bonds have been
duly authorized and executed by the Company and, when authenticated by the
Trustee in accordance with the terms of the Indenture and delivered against
payment therefor in accordance with the terms of the Purchase Agreement, to the
extent South Dakota law is applicable thereto, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to (i) applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent transfer, fraudulent conveyance, voidable preference,
receivership and other laws of general application affecting the enforcement of
creditors’ rights, (ii) general principles of equity, including without
limitation, concepts of materiality, reasonableness, good faith, fair dealing
and the possible unavailability of specific performance, injunctive relief or
other equitable remedies, whether considered in a proceeding in equity or at
law, (iii) public policy considerations that may limit the rights of parties to
obtain specific remedies or enforce specific terms, and (iv) governmental
authority to limit, delay or prohibit the making of payments outside the United
States.


5.The Indenture has been duly authorized, executed and delivered by the Company
and, to the extent South Dakota law is applicable thereto, constitutes a legal,
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, subject to (i) applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent transfer, fraudulent conveyance, voidable
preference, receivership and other laws of general application affecting the
enforcement of creditors’ rights, laws affecting the rights of mortgagees and
other secured parties generally and state laws affecting the enforcement of
certain remedial provisions, provided that such state laws affecting the
enforcement of certain remedial provisions will not, in my opinion, render the
remedies afforded by the Indenture, to the extent South Dakota law is applicable
thereto, inadequate for the practical realization of the benefits of the
security afforded thereby, (ii) general principles of equity, including without
limitation, concepts of materiality, reasonableness, good faith, fair dealing
and the possible unavailability of specific performance, injunctive relief or
other equitable remedies, whether considered in a proceeding in equity or at
law, (iii) public policy considerations that may limit the rights of parties to
obtain specific remedies or enforce specific terms, and (iv) governmental
authority to limit, delay or prohibit the making of payments outside the United
States.






--------------------------------------------------------------------------------




6.All approvals and authorizations of the South Dakota Public Utilities
Commission under South Dakota Statutes, Title 49, Chapter 34A which are required
to be obtained in connection with the issuance of the Bonds and the execution
and delivery by the Company of, and the performance by the Company of its
obligations under, the Transaction Documents have been duly obtained, validly
issued and are in full force and effect and final, and all periods for appeal
and rehearing by third parties have expired and all conditions contained in such
approvals and authorizations which are to be fulfilled on or prior to the
issuance of the Bonds have been fulfilled.


7.No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required under South Dakota law or
any United States Federal statute, rule or regulation that is part of a
regulatory scheme specifically applicable to business organizations engaged in
the type of regulated business activities conducted by the Company (“Specified
U.S. Federal Law”) for the consummation of the transactions contemplated by the
Purchase Agreement in connection with the issuance and sale of the Bonds by the
Company, except such as have been obtained and such as may be required under
state securities laws.


8.No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required under any Montana statute,
rule or regulation that is part of a regulatory scheme specifically applicable
to business organizations engaged in the type of regulated business activities
conducted by the Company (“Specified Montana Law”) for the consummation of the
transactions contemplated by the Purchase Agreement in connection with the
issuance and sale of the Bonds by the Company.


9.The execution, delivery and performance of the Purchase Agreement and the
Indenture and the issuance and sale of the Bonds and compliance with the terms
and provisions of the Purchase Agreement, the Indenture and the Bonds will not
result in a breach or violation of any of the terms and provisions of, or
constitute a default under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to (A) the
Articles of Incorporation or Bylaws of the Company, (B) Specified U.S. Federal
Law or (C) any agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of the properties of the Company is
subject, except in the case of this clause (C) for such breaches, violations,
defaults or impositions as would not, individually or in the aggregate, have a
Material Adverse Effect (it being understood that my opinion under this clause
(C) does not extend to compliance with any financial ratio or any limitation in
any contractual restriction expressed as a dollar (or any other currency)
amount).


10.The Company is not required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended.


11.There is no litigation or legal or governmental proceeding pending or, to my
knowledge, threatened, to which the Company is a party, or to which any property
of the Company is subject, that in either case challenges or questions the
validity of the Transaction Documents.






--------------------------------------------------------------------------------






12.The Indenture is in proper form, conforming to the laws of the State of South
Dakota, to give and create the lien that it purports to create and has been and
now is duly and properly recorded or filed in all places necessary to effectuate
the lien of the Indenture.


13.To the extent it is not excepted from the lien of the Indenture, the Company
has good title to all real property it owns and title to all personal property
owned by it in the State of South Dakota (except, in each case, such properties
as have been released from the lien of the Indenture in accordance with the
terms thereof), subject only to: (a) taxes and assessments not yet delinquent;
(b) the lien of the Indenture; (c) Permitted Encumbrances as defined in the
Indenture; and (d) as to parts of the Company’s property, easements, conditions,
restrictions, leases, reservations in conveyances and similar encumbrances that
do not affect the Company’s use of the property in the usual course of business,
certain minor defects in titles that are not material, defects in titles to
certain properties that are not essential to the Company’s business, and
mechanic’s lien claims being contested or not of record or for the satisfaction
or discharge of which adequate provisions have been made by the Company pursuant
to the Indenture.


14.The Bonds, when authenticated by the Trustee in accordance with the terms of
the Indenture and delivered against payment therefor in accordance with the
terms of the Purchase Agreement, will be secured by and entitled to the benefits
of the Indenture equally and ratably, except as to sinking fund provisions, with
all other bonds duly issued and outstanding under the Indenture by a valid and
direct first mortgage lien of the Indenture on all of the real properties now
owned by the Company in South Dakota and not excepted from the Granting Clauses
of the Indenture, and by a valid security interest on all property and rights
described in the Indenture and not so excepted, in which a security interest may
be created under Article 9 of the South Dakota Uniform Commercial Code, subject
only to the items set forth in the preceding paragraph 12 of this opinion.


This opinion letter may not be used or relied upon by or published or
communicated to any person other than the addressees hereof, or used or relied
upon for any purpose whatsoever other than in connection with the transactions
contemplated by the Purchase Agreement. I hereby consent to delivery of copies
of this opinion letter to the National Association of Insurance Commissioners
and to any person, not otherwise an addressee hereof, who becomes an assignee of
a Purchaser in accordance with the terms of the Transaction Documents, or any
such prospective assignee, in each case on the condition and understanding that,
except as provided below with respect to any such actual assignee, (x) such
disclosure is made solely to enable such person to be informed that an opinion
letter has been rendered and to be made aware of its terms, but not for the
purpose of reliance, and (y) I assume no duty or liability to any person to whom
such disclosure is made. I hereby further consent to reliance on this opinion
letter by any such actual assignee to the same extent as the addressees hereof
as if this opinion letter had been addressed and delivered to such assignee on
the date hereof on the condition and understanding that (x) I assume no
responsibility or obligation to consider the applicability or the correctness of
this opinion letter to any person other than the addressees hereof, (y) any such
reliance by an assignee must be actual and reasonable under the circumstances
existing at the time of such assignment, including any circumstances relating to
changes in law or to facts or other developments known to or reasonably knowable
by such assignee at such time, and (z) in no event shall any assignee have any
greater rights with respect to this opinion letter than did its assignor.






--------------------------------------------------------------------------------




In furtherance and not in limitation of the foregoing, my consent to such
reliance shall in no event constitute a reissuance of the opinions expressed
herein or otherwise extend any statute of limitations period applicable hereto
on the date hereof.


Sincerely,








Steven J. Helmers
General Counsel of
Black Hills Power, Inc.






--------------------------------------------------------------------------------












SCHEDULE I
TO OPINION LETTER
dated [______], 2014


PURCHASERS


New York Life Insurance Company
c/o NYL Investors LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Private Capital Investors, 2nd Floor


New York Life Insurance and Annuity Corporation
c/o NYL Investors LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Private Capital Investors, 2nd Floor


Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Boulevard
Charlotte, North Carolina 28262


John Hancock Life Insurance Company (U.S.A.)
c/o John Hancock Financial Services
197 Clarendon Street
Boston, Massachusetts 02116
Attn: Investment Law, C-3


John Hancock Life & Health Insurance Company
c/o John Hancock Financial Services
197 Clarendon Street
Boston, Massachusetts 02116
Attn: Investment Law, C-3


John Hancock Life Insurance Company of New York
c/o John Hancock Financial Services
197 Clarendon Street
Boston, Massachusetts 02116
Attn: Investment Law, C-3


United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Attention: 4-Investment Management








--------------------------------------------------------------------------------




United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Attention: 4-Investment Management












--------------------------------------------------------------------------------










In rendering the accompanying opinion letter dated [________], 2014 (the
“Opinion Letter”), I wish to advise you of the following additional
qualifications to which such Opinion Letter is subject:


(a)    As to certain facts relevant to my opinions, I have relied upon
representations made by the Company in the Purchase Agreement, the assumptions
set forth below as to the matters referred to therein, and upon certificates of,
and information provided by, officers and employees of the Company, reasonably
believed by me to be appropriate sources of information, as to the accuracy of
such factual matters, in each case without independent verification thereof or
other investigation; provided, however, that I have no Actual Knowledge
concerning the factual matters upon which reliance is placed which would render
such reliance unreasonable. For the purposes hereof and the accompanying Opinion
Letter, the term “Actual Knowledge” means the conscious awareness by me at the
time the Opinion Letter is delivered of facts or other information without any
other investigation.


(b)    My Opinion Letter is limited to the laws of State of South Dakota, the
federal laws of the United States and Specified Montana Law (the “Covered
Laws”), and I express no opinion as to the effect on the matters covered by my
opinions of any other law. Furthermore, in rendering the opinions, I have only
considered the applicability of statutes, rules, regulations and judicial
decisions that a lawyer practicing in any jurisdiction the laws of which are
addressed by this Opinion Letter (the “Opining Jurisdictions”) exercising
customary professional diligence would reasonably recognize as being directly
applicable to the Company or the transactions effected by the Transaction
Documents.


(c)    I express no opinion as to whether, or the extent to which, the laws of
any particular jurisdiction apply to the subject matter hereof, including
without limitation the enforceability of the governing law provisions contained
in any agreements or documents.


(d)    I have relied, without investigation, upon the following assumptions:
(i) natural persons who are involved on behalf of the Company have sufficient
legal capacity to enter into and perform, on behalf of the Company, the
transactions contemplated by the Transaction Documents or to carry out their
respective roles in such transactions; (ii) each party to or having rights under
agreements or instruments relevant hereto (other than the Company) has satisfied
those legal requirements that are applicable to it to the extent necessary to
make such agreements or instruments enforceable against it; (iii) each party to
or having rights under agreements or instruments relevant hereto (other than the
Company) has complied with all legal requirements pertaining to its status (such
as legal investment laws, foreign qualification statutes and business activity
reporting requirements) as such status relates to its rights to enforce such
agreements or instruments against the Company; (iv) each document submitted to
me for review is accurate and complete, each such document that is an original
is authentic, each such document that is a copy conforms to an authentic
original, and all signatures on each such document are genuine; (v) there has
not been any mutual mistake of fact or misunderstanding, fraud, duress or undue
influence; (vi) the conduct of the parties to or having rights under the
Transaction Documents has complied with any requirement of good faith, fair
dealing and conscionability; (vii) all statutes, judicial and administrative
decisions, and rules and regulations of governmental agencies, constituting
Covered Laws, are publicly available to lawyers practicing in South Dakota;
(viii) all relevant statutes, rules, regulations or agency actions are
constitutional and valid unless a reported decision in the Opining Jurisdictions
has specifically addressed but not resolved, or has established, its
unconstitutionality or invalidity; (ix) documents reviewed by me (other than the
Indenture and the Bonds) would be enforced as written and would






--------------------------------------------------------------------------------




be interpreted in a manner consistent with their interpretation under the laws
of the State of South Dakota; (x) the Company will not in the future take any
discretionary action (including a decision not to act) permitted under the
Transaction Documents that would result in a violation of law or constitute a
breach or default under any other agreement, order or regulation; (xi) the
Company will obtain any permits and governmental approvals required in the
future, and take any actions similarly required, relevant to performance of the
Transaction Documents; (xii) all parties to the transaction will act in
accordance with, and will refrain from taking any action that is forbidden by,
the terms and conditions of the Transaction Documents; and (xiii) there are no
agreements or understandings among the parties, written or oral, and there is no
usage of trade or course of prior dealings among the parties that would, in
either case, define, supplement or qualify the terms of any Transaction
Document.


(e)    The opinions expressed in the Opinion Letter are limited to the specific
issues addressed and to facts and laws existing on the date hereof. By rendering
such opinions, I do not undertake to advise you with respect to any other matter
or of any change in such laws or in the interpretation thereof, or of any
changes in such facts, which may occur after the date hereof.


(f)    Without limiting any other qualifications set forth herein, the opinions
expressed in paragraphs 3, 4 and 13 of the Opinion Letter are subject to the
effect of generally applicable laws that (i) provide for the enforcement of oral
waivers or modifications where a material change of position in reliance thereon
has occurred or provide that a course of performance may operate as a waiver;
(ii) limit the enforcement of provisions of a contract that purport to require
waiver of the obligations of good faith, fair dealing, diligence and
reasonableness; (iii) limit the availability of a remedy under certain
circumstances where another remedy has been elected; (iv) limit the
enforceability of provisions releasing, exculpating or exempting a party from,
or requiring indemnification of a party for, liability for its own action or
inaction, to the extent the action or inaction involves negligence,
recklessness, willful misconduct or unlawful conduct or insofar as such
provisions otherwise contravene public policy; (v) may, where less than all of a
contract may be unenforceable, limit the enforceability of the balance of the
contract to circumstances in which the unenforceable portion is not an essential
part of the agreed exchange; (vi) govern and afford judicial discretion
regarding determination of damages and entitlement to attorneys’ fees and other
costs; (vii) may permit a party who has materially failed to render or offer
performance required by a contract to cure that failure unless either permitting
a cure would unreasonably hinder the aggrieved party from making substitute
arrangements for performance or it is important under the circumstances to the
aggrieved party that performance occur by the date stated in the contract;
(viii) may limit the enforceability of provisions for the payment of premiums
upon mandatory prepayment to the extent any such payment constitutes, or is
deemed to constitute, a penalty or forfeiture; (ix) may require mitigation of
damages; and (x) provide a time limitation after which rights may not be
enforced (i.e., statutes of limitation).






--------------------------------------------------------------------------------






(h)    I express no opinion as to the enforceability or effect in the Indenture
or the Bonds of (i) any provision that authorizes one party to act as
attorney‑in‑fact for another party; (ii) any provision waiving legal or
equitable defenses or other procedural, judicial or substantive rights; or
(iii) any provision that unreasonably restricts the ability of the Company to
transfer any property.


(j)    The opinions expressed do not address any of the following legal issues:
(i) federal or state securities laws and regulations, (ii) laws and regulations
relating to commodity (and other) futures and indices and other similar
instruments; (ii) Federal Reserve Board margin regulations; (iii) the statutes
and ordinances, administrative decisions and the rules and regulations of
counties, towns, municipalities and special political subdivisions (whether
created or enabled through legislative action at the federal, state or regional
level) and judicial decisions to the extent that they deal with the foregoing;
(iv) fraudulent transfer and fraudulent conveyance laws; (v) compliance with
fiduciary duty and conflict‑of‑interest requirements; (vi) federal and state tax
laws and regulations; (vii) federal and state racketeering laws and regulations
(e.g., RICO); (viii) federal and state laws, regulations and policies concerning
national and local emergency (e.g., the International Emergency Economic Powers
Act, as amended), possible judicial deference to acts of sovereign states, and
criminal and civil forfeiture laws; (ix) other statutes of general application
to the extent they provide for criminal prosecution (e.g., federal and state
mail fraud and wire fraud statutes); and (x) laws, regulations, directives and
executive orders restricting transactions with or freezing or otherwise
controlling assets of designated foreign persons or governing investments by
foreign persons in the United States.


(k)    In giving the opinions in paragraphs 11 and 12 of the Opinion Letter as
to the recording or filing of the Indenture as necessary to perfect the security
interest created by the Indenture in personal property and fixtures owned by the
Company and as to the priority of such security interest over certain other
security interests in such personal property and fixtures, I have relied upon
reports of online searches of applicable UCC records performed by professionals
employed or retained by the Company and conducted in [________].


(l)    In giving the opinions under paragraphs 12 and 13 of the Opinion Letter,
I have relied upon reports to me by employees of or consultants to the Company
concerning prior examinations of title documents such as title insurance
policies, abstracts of title and other Company records of various dates relating
to properties of the Company. Nothing has come to my attention that would lead
me to believe that, since the date of the title documents, any of the properties
described in such title documents and still owned by the Company is subject to
any lien or encumbrance, prior to the lien of the Indenture, that is not a
Permitted Encumbrance. The opinions given in paragraphs 12 and 13 of the Opinion
Letter are further qualified by the observation that the Company has followed
the practice generally of acquiring certain small or nonessential parcels of
real property without an examination of title when such lands are not of
sufficient value in the opinion of the Company to justify the expense of an
examination of title in connection therewith. This practice of the Company is
consistent with sound economic practices and with practices followed by other
companies engaged in the similar businesses.






--------------------------------------------------------------------------------






(m)    For purposes of the opinions in paragraph 1 of the Opinion Letter, the
opinions relating to the laws of any State other than the State of South Dakota
are based solely upon a review of published compilations of the general
corporation statute of such State.






--------------------------------------------------------------------------------










Form of Opinion of Special Counsel for the Purchasers


(To be Delivered to Purchasers Only)


















